EXHIBIT 10.4

LEASE AGREEMENT


THIS LEASE AGREEMENT (this "Lease" or this ''Agreement") is made and entered
into as of July 27, 2005, by and between TRC-W PHOENIX TITLE, L.L.C., a Delaware
limited liability company, as lessor ("Lessor"), having its principal place of
business at c/o Stan Johnson Company, 6129 South Yale Avenue, Tulsa, Oklahoma
74136 and AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC., a New York
corporation ("Lessee"), having its principal place of business at 200 Vesey
Street, New York, New York 10285.


RECITALS


A.WHEREAS, Lessor has acquired the Property from Lessee;


B.WHEREAS, Lessor desires to let and lease to Lessee, and Lessee desires to hire
and take from Lessor, the Property; and


C.WHEREAS, Lessor desires to grant and delegate to Lessee, and Lessee desires to
accept and assume from Lessor, certain rights and duties as described in this
Agreement.


TERMS


NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:


ARTICLE 1
DEFINITIONS


Section 1.1    Definitions. The capitalized terms used herein and not otherwise
defined shall have the meanings assigned thereto in Appendix A hereto for all
purposes hereof.


ARTICLE 2
LEASE OF PROPERTY


Section 2.1    Demise and Lease. (a) Lessor hereby demises and leases the
Property to Lessee, and Lessee does hereby rent and lease the Property from
Lessor, for the Base Term and, subject to the exercise by Lessee of its renewal
options as provided in Article 5 hereof for the Renewal Terms.


(b) Lessee may from time to time own or hold under lease or license from Persons
other than Lessor, furniture, equipment and personal property, including
Lessee's Equipment and Personalty, located on or about the Property, which shall
not be subject to this Lease. Lessor shall from time to time, upon the
reasonable request of Lessee, promptly acknowledge in writing to Lessee or other
Persons that Lessor does not own or, except as provided in Article 10, have any
other right or interest in or to such furniture, equipment and personal
property, including Lessee's Equipment and Personalty, and Lessor hereby waives
any such right, title or interest in such property, including without
limitation, any right to impose a lien thereon.
ARTICLE 3
RENT
Section 3.1    Base Rent. Lessee shall pay to Lessor Base Rent on each Rent
Payment Date during the Base Term in the amount set forth on Schedule 3.1
attached hereto and incorporated herein, and shall pay to Lessor Base Rent on
each Rent Payment Date during any Renewal Term as prescribed by Article 5. Each
installment of Base Rent is payable monthly in advance commencing on the first
day of the first month following the date of this Lease. If the Commencement
Date and/or the expiration date of this Lease occurs on a day other than the
first (1st) day of a calendar month, then the Base Rent for such partial
calendar month shall be prorated at a per diem rate equal to one-thirtieth
(l/30) of the first full monthly installment of Base Rent. Lessee agrees that
the Base Rent for the first partial calendar month of the Term hereof
(commencing on the Commencement Date and ending on July 31, 2005) shall be paid
to Lessor on the Commencement Date.
Section 3.2    Supplemental Rent. Lessee shall pay to Lessor, or to such other
Person as shall be entitled thereto in the manner contemplated herein or as
otherwise required by Lessor, any and all Supplemental Rent as the same shall
become due and payable. In the event of Lessee's failure to pay when due and
payable any Supplemental Rent, Lessor shall have all rights, powers and remedies
provided for herein or by law or in equity or otherwise in the case of
nonpayment of Base Rent.

1

--------------------------------------------------------------------------------



    
Section 3.3    Method of Payment. All Base Rent and Supplemental Rent (other
than Excepted Payments) payable to Lessor shall, until such time as the Lessor
shall otherwise instruct Lessee (on at least ten (10) Business Days' prior
written notice), be paid in immediately available funds as of the relevant
payment date to the Lessor or such other account or accounts in the continental
United States as the Lessor may from time to time designate (on at least ten
(10) Business Days' prior written notice) to Lessee. Each such payment of Rent
shall be made by Lessee by wire or other transfer of funds consisting of lawful
currency of the United States of America which shall be immediately available no
later than 11:00AM (Eastern Standard/Daylight Time, as applicable) at the place
of receipt on the scheduled date when such payment shall be due, unless such
scheduled date shall not be a Business Day, in which case such payment shall be
made at such time on the immediately preceding Business Day, with the same force
and effect as though made on such scheduled dates. If any payment of Base Rent
or Supplemental Rent is received after 11:00 AM (Eastern Standard/Daylight Time,
as applicable) on the dates when such rent is due, such rent shall be deemed
received on the next succeeding Business Day.


Section 3.4    Late Payment. If any payment of any Base Rent or Supplemental
Rent payable to Lessor shall be delinquent, Lessee shall pay interest thereon
from the date such payment became due and payable to the date of receipt thereof
by Lessor at a rate per annum equal to the Default Rate. If any payments of
Supplemental Rent payable to anyone other than Lessor shall be delinquent,
Lessee shall pay to the Person entitled thereto, as Supplemental Rent, an amount
equal to the late charges (if any) actually due and payable thereon. Lessee
acknowledges its responsibility to pay late charges and penalties owed to any
third party by reason of Lessee's failure to pay when due Base Rent, or
Supplemental Rent owed to such party.


Section 3.5    Net Lease, No Setoff, Etc. It is the intention of the parties
hereto that the obligations of Lessee hereunder shall be separate and
independent covenants and agreements, and that Base Rent, Supplemental Rent and
all other sums payable by Lessee hereunder shall continue to be payable in all
events, and that the obligations of Lessee hereunder shall continue unaffected,
unless the requirement to pay or perform the same shall have been terminated
pursuant to an express provision of this Lease. This Lease is a net lease and it
is agreed and intended that Base Rent, Supplemental Rent and any other amounts
payable hereunder by Lessee shall be paid without notice, demand, counterclaim,
setoff, deduction or defense and, except to the extent otherwise expressly
specified in this Lease with respect to condemnation, without abatement,
diminution or reduction and that Lessee's obligation to pay an such amounts,
throughout the Base Term and all applicable Renewal Terms is absolute and
unconditional. Lessee acknowledges that it accepts full risk of its being unable
to occupy the Property, by virtue of Event of Loss, early termination or Lease
Event of Default, or by any other reason, despite having paid Base Rent for such
period. This Lease shall not terminate and Lessee shall not have any rights to
terminate this Lease, during the Base Term and any Renewal Terms (except as
otherwise expressly provided in Section 12.1). Except to the extent otherwise
expressly specified in Section 12.l, Lessee shall not take any action to
terminate, rescind or void this Lease and the obligations and liabilities of
Lessee hereunder shall in no way be released, discharged or otherwise affected
for any reason, including without limitation: (a) any defect in the condition,
merchantability, design, quality or fitness for use of the Property or any part
thereof, or the failure of the Property to comply with all Applicable Laws,
including any inability to occupy or use the Property by reason of such
noncompliance; (b) any damage to, removal, abandonment, salvage, loss,
condemnation (except as set forth in Section 12.2 and 12.3 below), theft,
scrapping or destruction of or any requisition or taking of the Property or any
part thereof, or any environmental conditions on the Property or any property in
the vicinity of the Property, (c) any restriction, prevention or curtailment of
or interference with any use of the Property or any part thereof including
eviction; (d) any defect in title to or rights to the Property or any Lien on
such title or rights to the Property; (e) any change, waiver, extension,
indulgence or other action or omission or breach in respect of any obligation or
liability of or by any Person; (f) any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceedings
relating to Lessee, Lessor or any other Person, or any action taken with respect
to this Lease by any trustee or receiver of Lessee or any other Person, or by
any court, in any such proceeding; (g) any right or claim that Lessee has or
might have against any Person, including without limitation Lessor, or any
vendor, manufacturer, contractor of or for the Property; (h) any failure on the
part of Lessor or any other Person to perform or comply with any of the terms of
this Lease or of any other agreement (including Section 23.2 hereof); (i) any
invalidity, unenforceability, rejection or disaffirmance of this Lease by
operation of law or otherwise against or by Lessee or Lessor or any provision
hereof or any other agreement, or any provision of any thereof; (j) the
impossibility of performance by Lessee or Lessor, or both or any other Person;
(k) any action by any court, administrative agency or other Governmental
Authority; (l) any interference, interruption or cessation in the use,
possession or quiet enjoyment of the Property; (m) any action with respect to
this Lease (including the disaffirmance or rejection hereof) which may be taken
by Lessor or Lessee under th e Federal Bankruptcy Code or by any trustee,
receiver or liquidator of Lessor or Lessee or by any court under the Federal
Bankruptcy Code or otherwise; (n) the prohibition or restriction of Lessee's use
of the Property under any Applicable Laws or otherwise; (o) the eviction of
Lessee from possession of the Property, by paramount title or otherwise; (p) any
breach or default by Lessor hereunder or under any other agreement between
Lessor and Lessee; or (q) any other occurrence whatsoever, whether similar or
dissimilar to the foregoing, whether

2

--------------------------------------------------------------------------------



foreseeable or unforeseeable, and whether or not Lessee shall have notice or
knowledge of any of the foregoing. Except as specifically set forth in this
Lease, this Lease shall be noncancellable by Lessee for any reason whatsoever
and, except as expressly provided in this Lease, Lessee, to the extent now or
hereafter permitted by Applicable Laws, waives all rights now or hereafter
conferred by statute or otherwise to quit, terminate or surrender this Lease or
to any diminution, abatement or reduction of Rent payable hereunder. Under no
circumstances or conditions shall Lessor be expected or required to make any
payment of any kind hereunder or have any obligations with respect to the use,
possession, control, maintenance, alteration, rebuilding, replacing, repair,
restoration or operation of all or any part of the Property, so long as the
Property or any part thereof is subject to this Lease, and Lessee expressly
waives the right to perform any such action at the expense of Lessor, whether
hereunder or pursuant to any law. Lessee waives all rights which are not
expressly stated herein but which may now or hereafter otherwise be conferred by
law (i) to quit, terminate or surrender this Lease or any of the Property; (ii)
to have any setoff: counterclaim, recoupment, abatement, suspension, deferment,
diminution, deduction, reduction or defense of or to Base Rent, Supplemental
Rent, or any other sums payable under this Lease, except as otherwise expressly
provided herein; and (iii) to have any statutory lien or offset right against
Lessor or its property.
    
Section 3.6    True Lease and Operating Lease. It is the intent of Lessor and
Lessee, and the parties agree, that this Lease, for federal income tax purposes,
is a true lease and that this Lease does not represent a financing agreement. It
is the further intent of Lessor and Lessee, and the parties agree, that this
Lease, for accounting purposes of the Lessee, is an operating lease. Each party
shall reflect the transaction represented hereby in all applicable books,
records and reports (including income tax filings) of such party in a manner
consistent with "true lease" treatment rather than "financing" treatment.


ARTICLE 4
RIGHT OF FIRST REFUSAL


Section 4.l    Right of First Refusal. (a) At no time during the Lease Term (the
“ROFR Period”), shall Lessor sell the Property to any Significant Competitor of
Lessee, and in addition, Lessor shall not at any time during the ROFR Period,
sell the Property to any unaffiliated third party of Lessor or Lessee that is
not a Significant Competitor of Lessee without first having complied with the
requirements of this Section 4.1. If, at any time during the ROFR Period, Lessor
shall receive an offer to purchase the Property, or any portion thereof from an
unaffiliated third party of Lessor or Lessee that is not a Significant
Competitor of Lessee, Lessor shall obtain from such unaffiliated third party of
Lessor or Lessee that is not a Significant Competitor of Lessee a bona fide arms
length written offer to purchase all or such portion of the Property that such
unaffiliated third party has the ability and intention to execute, acceptable to
Lessor and containing the material economic terms which Lessee could be
reasonably expected to match (including, whether or not, the proposed buyer is
purchasing the Property subject to the outstanding balance of the any loan
encumbering the Property (collectively, the "Offer"); and Lessor shall submit a
written copy of the Offer to Lessee and shall give Lessee thirty (30) days
within which to elect to purchase all or the portion of the Property which is
the subject of the Offer (herein called the "Subject Premises") on the precise
terms and conditions of the Offer (except that if the Offer shall be in whole or
in part for consideration other than cash, Lessee shall have the right to pay in
cash the fair market value of such non-cash consideration). If Lessee elects to
so purchase the Subject Premises, Lessee shall give to Lessor written notice
thereof within such thirty (30) day period ("Acceptance Notice") and closing
shall be held within sixty (60) days after the date of the Acceptance Notice,
whereupon Lessor shall convey the Subject Premises to Lessee. At closing, Lessor
shall deliver to Lessee a special warranty deed (or local equivalent) sufficient
to convey to Lessee fee simple title to the Subject Premises free and clear of
all liens, restrictions and encumbrances created by Lessor, except for the
Permitted Encumbrances, any mortgage, deed of trust or other loan documents to
which the Offer is expressly made subject (unless Lessee elects to satisfy the
same in accordance therewith, including, but not limited to, payment of any
prepayment or yield maintenance premiums and any fees of Lessee's lender), liens
or encumbrances created or suffered by Lessee or arising by reason of the
failure of Lessee to have observed or performed any term, covenant or agreement
herein to be observed or performed by Lessee, the lien of any real estate taxes
then affecting the Property and this Lease. In the event Lessee shall elect not
to so purchase the Subject Premises, Lessor may thereafter sell the Subject
Premises which are the subject of the Offer only to the party making the Offer
or its assignee(s) provided it is not a competitor of Lessee and only in
accordance with the terms thereof, unless a further Offer is submitted to Lessee
in accordance with this Article and Lessee also declines the subsequent Offer.
Notwithstanding anything to the contrary herein, the provisions of this Article
shall not apply to any sale or conveyance of the Property in foreclosure (or
similar proceeding) of a bonafide mortgage or deed of trust or to any conveyance
in lieu of foreclosure of such a mortgage or deed of trust.


(b)    If any right of refusal or other right under this Lease would, in the
absence of the limitation imposed by this Article, be invalid or unenforceable
as being in violation of the rule against perpetuities or any other rule of law
relating to the vesting of an interest in property or the suspension of the
power of alienation of property, then any right of refusal or other right
hereunder shall be exercisable only during the period which shall begin as of
the date hereof and end twenty (20) years and six (6) months after the date of
death of the last survivor of the descendants of former President George H.W.
Bush alive on the date of the execution and delivery of this Lease.

3

--------------------------------------------------------------------------------





(c)     The rights granted to Lessee under this Article shall not survive the
expiration or termination of this Lease.


ARTICLE 5
RENEWAL OPTIONS


Section 5.1    Renewal Options. (a) Lessor hereby grants to Lessee the option to
extend the Term of this Lease for the following periods (each, a "Renewal
Term"):


(i)    for a period of five (5) years commencing on the date that is the day
after the expiration of the Base Term and ending on the fifth (5th) anniversary
of the expiration of the Base Term (the ..First Renewal Term"); and


(ii)    for five (5) additional successive terms of five (5) years each (each,
an “Additional Renewal Term", and together with the First Renewal Term (the
"Renewal Terms")), with each such Additional Renewal Term commencing on the date
that is the day after the expiration of the preceding Renewal Term.
Notwithstanding the foregoing, in the event that the exercise of any Renewal
Term shall cause this Lease to he deemed a "transfer" of real property for
purposes of the imposition of a real property transfer or other Tax in the state
in which the Property is located, then Lessor and Lessee agree that the Renewal
Term which causes this Lease to be so deemed a transfer of real property shall
be shortened so as to avoid the imposition of such Tax and any remaining,
unexercised Renewal Terms shall be deemed void and of no further force or
effect.


(b)    In order to exercise its option to extend this Lease for any Renewal
Term, the following procedure shall be followed:


(i)    Lessee shall give Lessor Written notice of its intent to exercise its
option to extend the Term of this Lease not less than twelve (12) months prior
to the expiration of the Base Term or the then current Renewal Term, as the case
may be (the "Intent to Renew Date"), time being of the essence.


(ii)    The monthly Base Rent payable for the First Renewal Term shall be equal
to one hundred and eight percent (108%) of the contractual rent as of the last
day of the Base Tenn. For each of the first two (2) Additional Renewal Terms,
the monthly Base Rent shall be one hundred one and one half percent (101 1/2%)
and one hundred five percent (105%), respectively, of the Base Rent applicable
during the preceding Renewal Term. The monthly Base Rent for any Renewal Term
thereafter (the "Fair Market Renewal Terms") shall be equal to ninety-five
percent (95%) of the Fair Market Rental Value as determined as of the Intent to
Renew Date for the applicable Renewal Term. Upon receipt of Lessee's notice to
exercise its option for a Fair Market Renewal Term, Lessor and Lessee shall
promptly commence good faith negotiations to agree upon the Fair Market Rental
Value for such Fair Market Renewal Term. If the parties cannot agree on the Fair
Market Rental Value within sixty (60) days after Lessor has received Lessee's
notice to exercise its option for a Fair Market Renewal Term, the Fair Market
Rental Value shall be determined by the Appraisal Procedure. Lessor and Lessee
also agree to discuss their respective view of Fair Market Rental Value before
Lessee exercises its option, if so requested by Lessee; each party agreeing they
shall not be bound by such discussions.


(iii)    The right of Lessee to extend the Term of this Lease for any Renewal
Term is contingent upon there not being ·any Lease Event of Default in existence
on the date of Lessee's exercise of such right or on the date that the Renewal
Term commences.


Section 5.2    Lease Provisions Applicable During Renewal. All the provisions of
this Lease shall be applicable during each Renewal Term except that the number
of Renewal Terms shall be correspondingly reduced.


ARTICLE 6
LESSEE'S ACCEPTANCE OF PROPERTY, ENFORCEMENT OF WARRM'TIES


Section 6.1    Waivers. The Property is demised and let by Lessor "AS IS" in its
present condition, subject to (a) the rights of any parties in possession
thereof (other than rights, if any, granted by Lessor), (b) the state of the
title thereto existing at the time of the commencement of the Lease Term (other
than defects in, or exceptions to, title, if any, created by Lessor, but
including liens created by any mortgage or other loan documents consented to by
Lessor), (c) any state of facts which an accurate survey or physical inspection
might show, (d) all Applicable Laws, (e) any violations of Applicable Laws which
may exist at the commencement of the Lease Term and (f) the presence of any
Hazardous Materials at or under the Property or at or under any property in the
vicinity of the Property. NEITHER LESSOR OR ANY AFFILIATE THEREOF HAS MADE OR
SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATION OR WARRANTY,

4

--------------------------------------------------------------------------------



EXPRESS OR IMPLIED, OR SHALL BE DEEMED TO HAVE ANY LIABILITY WHATSOEVER AS TO
THE VALUE, HABITABILITY, COMPLIANCE WITH AN'Y PLANS AND SPECIFICATIONS,
CONDITION, DESIGN, OPERATION, LOCATION, USE, DURABILITY, MERCHANTABILITY,
CONDITION OF TITLE. OR FITNESS FOR USE OF THE PROPERTY (OR ANY PART THEREOF) FOR
ANY PARTICULAR PURPOSE, OR ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY (OR ANY PART THEREOF) AND NONE
OF LESSOR, OR ANY AFFILIATE THEREOF OR ANY DESIGNEE THEREOF SHALL BE LIABLE FOR
ANY LATENT, HIDDEN, OR PATENT DEFECT THEREIN OR FOR THE FAILURE OF THE PROPERTY
TO BE CONSTRUCTED IN ACCORDANCE WITH ANY PLANS AND SPECIFICATIONS THEREFOR, FOR
THE COMPLIANCE OF THE PLANS AND SPECIFICATIONS FOR THE PROPERTY WITH APPLICABLE
LAWS OR FOR THE FAILURE OF THE PROPERTY, OR ANY PART THEREOF, TO OTHERWISE
COMPLY WITH ANY APPLICABLE LAWS. It is agreed that Lessee or an Affiliate of
Lessee has occupied the Property as tenant or owner immediately prior to
entering into this Lease, has inspected the Property, is satisfied with the
results of its inspections of the Property and is entering into this Lease
solely on the basis of the results of its own inspections and all risks incident
to the matters discussed in the preceding sentence. The provisions of this
Article 6 have been negotiated, and the foregoing provisions are intended to be
a complete exclusion and negation of any representations or warranties by
Lessor, or any Affiliate thereof, express or implied, with respect to the
Property, that may arise pursuant to any law now or hereafter in effect, or
otherwise and specifically negating any warranties under the Uniform Commercial
Code.


Section 6.2    Lessee's Right to Enforce Warranties. (a) Lessor hereby assigns
and sets over to, and Lessee hereby accepts the assignment of all of Lessor's
right, title and interest, and estate in, to and under, any and all warranties
and other claims against dealers, manufacturers, vendors, contractors and
subcontractors relating to the construction, use and maintenance of the Property
or any portion thereof now existing or hereafter acquired (excluding from such
assignment any such warranties and claims which by their terms are not
assignable by Lessor without loss of some or all of the benefits of such
warranties or claims); provided, however, that Lessor shall have no obligations
under, or liabilities with respect to, any such warranties and claims.


(b)    Lessor authorizes Lessee (directly or through agents) at Lessee's expense
to assert during the Lease Term, all of Lessor's rights (if any) under any
applicable warranty and any other claim that Lessee or Lessor may have against
any dealer, vendor, manufacturer, contractor or subcontractor with respect to
the Property or any portion thereof.


(c)    Lessor agrees, at Lessee's expense, to cooperate with Lessee and take all
other action necessary as specifically requested by Lessee to enable Lessee to
enforce all of Lessee's rights (if any) under this Section 6.2, such rights of
enforcement to be exclusive to Lessee, and Lessor will not, during the Lease
Term, amend, modify or waive, or take any action under, any applicable warranty
and any other claim that Lessee may have under this Section 6.2 without Lessee's
prior written consent. Lessee agrees at its expense to diligently assert all of
its rights under such warranties and any other claims that the Lessee may have
against such vendor, manufacturer, contractor or subcontractor with respect to
the Property or any portion thereof.


ARTICLE 7
LIENS


Section 7.1    Liens.    Lessee shall not directly or indirectly create, incur,
assume or suffer to exist any Lien on or with respect to any and all of the
Property, title thereto or any interest therein, to this Lease or the leasehold
interest created hereby, or to Rent, title thereto or interest therein, or the
rentals payable with respect to the subletting of the Property, except Permitted
Liens. Lessee shall promptly, but not later than sixty (60) days after Lessee
has Actual Knowledge of the filing thereof, at its own expense, take such action
as may be necessary duly to discharge or eliminate or bond in a manner
reasonably satisfactory to Lessor any such Lien (other than Permitted Liens);
provided, however, Lessee may contest such Liens in good faith, upon
satisfaction of the conditions contained in Section 8.7 below, and Lessee need
not discharge or bond any such Liens while so doing provided (i) Guarantor (or
Lessee if there is no Guarantor) has a long term unsecured debt rating at or
above the Trigger Rating, (ii) such Liens, in the aggregate, amount to less than
Four Million Dollars ($4,000,000.00) and (iii) no action to foreclose the Lien
has been brought in any judicial or quasi-judicial action. Notwithstanding the
foregoing, in the event that Guarantor (or Lessee if there is no Guarantor)
fails to satisfy the · Trigger Rating, then Lessee shall only be permitted to
leave Liens in place during contest (and not discharge or bond such Liens) to
the extent that such Liens, in the aggregate, amount to less than One Million
Dollars ($1,000,000.00). In the event that Lessee is required to provide Lessor
with a bond in order to contest any Lien under this Section 7.1, the parties
agree that such bond shall be in an amount reasonably acceptable to Lessor, but
in no event shall Lessee be required to provide collateral for such bond.



5

--------------------------------------------------------------------------------



NOTHING CONTAINED IN THIS LEASE SHALL BE CONSTRUED AS CONSTITUTING THE CONSENT
OR REQUEST OF LESSOR, EXPRESS OR IMPLIED, TO OR FOR THE PERFORMANCE BY ANY
CONTRACTOR, LABORER, MATERIALMAN, OR VENDOR OF ANY LABOR OR SERVICES OR FOR THE
FURNISHING OF ANY MATERIALS FOR ANY CONSTRUCTION, ALTERATION, ADDITION, REPAIR
OR DEMOLITION OF OR TO THE PROPERTY OR ANY PART THEREOF, WHICH WOULD RESULT IN
ANY LIABILITY OF LESSOR FOR PAYMENT THEREOF. NOTICE IS HEREBY GNEN THAT LESSOR
WILL NOT BE LIABLE FOR MY LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE
FURNISHED TO LESSEE, OR TO ANYONE HOLDING AN INTEREST IN THE PROPERTY OR ANY
PART THEREOF THROUGH OR UNDER LESSEE, AND THAT NO MECHANICS' OR OTHER LIENS FOR
ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF
LESSOR IN AND TO THE PROPERTY.


Notwithstanding the foregoing paragraph, Lessor agrees to reasonably cooperate
with Lessee (without exposing its interest in the Property), at no cost to
Lessor, to allow Lessee to perform alterations on the Property.


ARTICLE 8
USE AND REPAIR


Section 8.1    Use. The Property may be used (''Permitted Use") for any lawful
purpose, except (a) for uses which would cause the Property to become "tax
exempt use property" within the meaning of Section l68(h) of the Code, or "tax
exempt bond financed property" within the meaning of Section 168(g)(5) of the
Code, (b) for any use that would violate Applicable Laws, (c) for any use that
would involve the mining for, or removal of, any oil, gas or minerals except for
slant drilling from other properties to the extent permitted by existing
Permitted Encumbrances, or (d) for any use that involves the storage, handling
or processing of Hazardous Materials (unless, in the case of (d), incidental to
a use permitted under this Section 8.1, and then only in compliance with
Environmental Laws). Lessor agrees that Lessee may, exercise the rights of
Lessor under any property association now existing or consented to in the future
by Lessor, provided (i) such action by Lessee complies with this Lease in all
respects, (ii) Lessee takes no action which could result in either a violation
of this Lease or a material adverse effect on the Property, and (iii) Lessee
does not encumber the Property by any lien for the payment of money, which could
survive expiration of the Lease, or execute documents on behalf of the Lessor
unless such documents will not have a material adverse effect on the Property,
or Lessor's interest therein, and relate to the normal operations of Property.


Section 8.2    Maintenance. Lessee, at its own expense, shall at all times, (i)
maintain the Property in a good state of condition, and in a manner consistent
with the standards of operation and maintenance employed at facilities similar
to the Property and owned or operated by Lessee, normal wear and tear and damage
by casualty and condemnation excepted, (ii) maintain the Property in accordance
with the requirements of all insurance policies relating to the Property
required to be maintained hereunder and in compliance with Applicable Laws and
(iii) make repairs and Alterations of the Property necessary to keep the same in
the condition required by the preceding clauses (i) and (ii), whether interior
or exterior, structural or nonstructural, ordinary or extraordinary, foreseen or
unforeseen and regardless of whether such expenditures would constitute expenses
under GAAP if made by the owner of the Property; provided, if such repairs are
structural and pursuant to Section 8.3 require the consent of the Lessor
(because they materially reduce the value of the Property), Lessee shall obtain
such consent before performing such repairs. At least once annually Lessee shall
deliver to Lessor Lessee's scheduled maintenance program for the following
twelve (12) month period. If normally done as a part of preparing such schedule,
Lessee shall include expected timing of the proposed repair or maintenance item,
and the estimated cost thereof. Lessor acknowledges that Lessee is not bound by
such schedule, which is submitted for informational purposes only and the
information contained therein shall not create any presumption against Lessee
whatsoever that the work described therein is required to satisfy the
maintenance requirements of this Lease. Lessee shall not be bound to perform all
of the work set forth on the schedule, it being understood that delivery of the
schedule neither expands nor reduces Lessee's maintenance obligations under this
Lease. During the Term of this Lease, Lessee shall have the exclusive right to
select the property manager for the Property. It is hereby acknowledged that, as
of the date of this Lease, the property manager is Trammell Crow Company by
virtue of a contract with Lessee, which contract is personal to Lessee, and to
which Lessor is not a party.


Section 8.3    Alterations. (a) Without the prior written consent or approval of
Lessor, Lessee shall have the right to make modifications, alterations or
improvements ("Alterations") to the Property, whether structural or
non-structural, provided that such Alterations do not materially reduce the
value or the utility of the Property and are completed in a good and worker like
manner in accordance with Applicable Laws.


(b) Subject to Lessor's approval (which shall not be unreasonably withheld,
conditioned or delayed) as to the location of the System, Lessee shall have the
right to install a Satellite Business Terminal System and its components
(hereinafter the "System") consisting of an outdoor electronics unit, an indoor
electronics unit, an antenna, and IFL signal cable on the roof of any Building
at the Property. All costs of installation, operation, maintenance and removal
of the System shall be paid by

6

--------------------------------------------------------------------------------



Lessee, provided, however, that Lessee shall not be charged any additional rent
or fee for the use of such rooftop space. Upon the expiration or earlier
termination of this Lease, or in the event Lessee desires to remove the System,
Lessee shall remove the System and repair any portion of the Building which
maybe damaged in connection with the installation, operation, maintenance, or
removal of the System, reasonable wear and tear excepted. The System shall at
all times be deemed to be Lessee's personal property.


Section 8.4    Title to Alterations. Title to all Alterations that (i) are
readily removable, provided that damage caused by removal that is more than de
minimis damage shall be repaired by the Lessee, (ii) do not reduce the value,
economic life or utility of the Property if removed, and (iii) are not required
for the lawful occupancy of the Property ("Severable Alterations") and (iv) are
not necessary for the continued operation of the Property for the uses permitted
by this Lease shall be Lessee's. Severable Alterations shall also include,
without limitation, Lessee's Equipment and Personalty. Notwithstanding the
foregoing, if the cost of such Severable Alterations shall have been paid for or
financed by or through Lessor, then, unless Lessee has the fair market value of
such Severable Alterations determined by an MAI appraiser (the "Appraiser") and
elects to pay Lessor such fair market value, title to such Severable Alterations
shall be Lessor's. Further, Lessor shall have the right to purchase any or all
such Severable Alterations other than Lessee's Equipment and Personalty, for the
fair market value thereof at the end of the Lease Tenn. Title to all Alterations
that are not Severable Alterations ("Non­ Severable Alterations'') will be
Lessor's (without representation or warranty by Lessee) and become subject to
this Lease whether or not the cost thereof shall have been paid or financed by
or through the Lessor. Upon the expiration or earlier termination of the Term,
Non-Severable Alterations shall remain a part of the Property and shall not be
removed by Lessee, except as may otherwise be provided in this Lease.


Section 8.5    Compliance with Law; Environmental Compliance. (a) Subject to
Section 8.7 below, Lessee, at Lessee's expense, shall comply, and shall cause
its subtenants and other users of the Property to comply, in all material
respects at all times, with all Applicable Laws, including Environmental Laws.
Such compliance includes, without limitation, Lessee's obligation, at its
expense, to take Remedial Action when required by Applicable Laws (in accordance
with Applicable Laws and this Lease) whether such requirement is now or
hereafter existing, currently known or unknown to Lessee and/or Lessor, as and
when such requirements are known to Lessee. In the event that Lessee is required
or elects to enter into any plan relating to a material Remedial Action in
connection with the Property with respect to any Environment Laws, Lessee shall
on a quarterly basis (or more frequently if reasonably requested by Lessor)
apprise Lessor of the status of such remediation plan and provide copies of all
correspondence, plans, proposals, contracts and other documents relating to such
plan or proposed plan. Lessee shall notify Lessor promptly if (i) Lessee becomes
aware of the presence or Release of any Hazardous Material at, on, under,
emanating from, or migrating to, the Property in any quantity or manner, which
could reasonably be expected to violate in any material respect any
Environmental Law or give rise to any Material liability or the obligation to
take Remedial Action or other material obligations under any Environmental Law,
or (ii) Lessee receives any written notice, claim, demand, request for
information, or other communication from a Governmental Authority or a third
party regarding the presence or Release of any Hazardous Material at, on, under,
within, emanating from, or migrating to the Property or related to the Property
which could reasonably be expected to violate- in any material respect any
Environmental Law or give rise to any Material liability or obligation to take
Remedial Action or other material obligations under any Environmental Law. In
connection with any actions undertaken pursuant to this Lease, Lessee shall at
all times comply with all applicable Environmental Laws and with all other
Applicable Laws and shall use an Approved Environmental Consultant to perform
any Remedial Action.


(b)    In the event Lessee is obligated or desires to undertake any Remedial
Action on, under or about the Property, Lessee shall undertake and complete such
Remedial Action in full compliance with all Applicable Laws and shall submit to
Lessor written confirmation from the applicable governmental agency that no
further Remedial Action is required to be taken ("Final Governmental Approval").
In the event it is the professional judgment of an Approved Environmental
Consultant that there is not a reasonable likelihood of obtaining a Final
Governmental Approval on or prior to the third anniversary of the date from
which the remediation plan is first submitted to Lessor, a certificate to that
effect shall be provided by such Approved Environmental Consultant on behalf of
Lessee to the Lessor which certificate shall also state, to the reasonable
satisfaction of Lessor, the status of the Remedial Action and the schedule for
completion of the Remedial Action, the reasons why such a Final Governmental
Approval is not likely to be obtained and that all Remedial Actions have been
completed in accordance with all Environmental Laws ("Final Engineer's
Certificate").


Section 8.6    Intentionally Omitted.


Section 8.7    Contests of Laws. (a) After prior written notice to Lessor,
Lessee shall not be required to (i) pay any Imposition, (ii) comply with any
Applicable Law, (iii) discharge, bond or remove Liens (except as required
pursuant to Section 7), or (iv) take any action with respect to any violation so
long as Lessee (or its consultant or advisor) shall contest, in good faith and
at its expense, the existence, the amount or the validity thereof, the amount of
the damages caused thereby, or the extent of its or Lessor's liability therefor,
by appropriate proceedings which shall operate during the pendency thereof

7

--------------------------------------------------------------------------------



to prevent (A) the collection of, or other realization upon, the Imposition or
lien so contested, (B) the sale, forfeiture or loss of the Property, any Base
Rent or any Supplemental Rent to satisfy the same or to pay any damages caused
by the violation of any such Applicable Law or by any such violation, (C) any
interference with the use or occupancy of -any of the Property, (D) any
interference with the payment of any Base Rent or any Supplemental Rent, and (E)
the cancellation of any fire or other insurance policy. Notwithstanding the
foregoing, in the event that Guarantor (or Lessee if there is no Guarantor) (i)
fails to satisfy the Trigger Rating, then Lessee shall be permitted to exercise
its rights under this Section 8.7 only if the contested amount, in the
aggregate, is less than One Million ($1,000,000.00) Dollars or (ii) satisfies
the Trigger Rating, then Lessee shall be permitted to exercise its rights under
this Section 8.7 only if the contested amount, in the aggregate, is less than
Four Million ($4,000,000.00) Dollars, unless in the case of either of clause (i)
or (ii) of this sentence, Lessee provides Lessor with a bond in an amount
reasonably acceptable to Lessor, but in no event shall Lessee be required to
provide collateral for such bond.


(b)    In no event shall Lessee pursue any contest with respect to any
Imposition, Applicable Law, lien, or violation, referred to above in such manner
that reasonably exposes Lessor or Lender to (i) criminal liability, penalty or
sanction, (ii) any civil liability, penalty or sanction for which Lessee has not
made provisions reasonably acceptable to Lessor and Lender, or (iii) defeasance
of its interest in the Property.


(c)    Lessee agrees that each such contest shall be promptly and diligently
prosecuted to a final conclusion, except that Lessee shall, have the right to
attempt to settle or compromise such contest through negotiations. Lessee shall
pay and save Lender and Lessor harmless against any and all losses, judgments,
decrees and costs (including all attorneys' fees and expenses) in connection
with any such contest and shall, promptly after the final determination of such
contest, fully pay and discharge the amounts which shall be levied, assessed,
charged or imposed or be determined to be payable therein or in connection
therewith, together with all penalties, fines, interest, costs and expenses
thereof or in connection therewith, and perform all acts the performance of
which shall be ordered or decreed as a result thereof.


Section 8.8    Adjustment of Impositions. Impositions with respect to the
Property for a billing period during which Lessee's obligation to indemnify
Lessor pursuant to this Lease expires or terminates shall be adjusted and
prorated on a daily basis between Lessor and Lessee, whether or not such
Imposition is imposed before or after such expiration or termination, and
Lessee's and Lessor's obligation to pay its pro rata share thereof shall survive
such expiration or termination (to such extent Lessor shall be obligated to
reimburse Lessee for Impositions paid by Lessee for periods after expiration of
the Lease Term). Lessor shall not have any obligation to reimburse Lessee for so
long as a Lease Event of Default is continuing. Lessor acknowledges that Lessee
may bring (or have an outside consultant or advisor bring) any tax certiorari or
other actions for refunds of Impositions for which Lessee is liable, or relating
to periods prior to the commencement date of the Term and Lessee shall be
entitled to all such refunds; provided Lessee takes no such action which could
increase any position for a period after the expiration or earlier termination
of the Lease. During the Term, Lessor agrees to cooperate with Lessee in such
proceedings, at no cost to Lessor.


Section 8.9    Utility Charges. Lessee shall pay or cause to be paid, directly
to the party entitled, all charges for electricity, power, gas, oil, water,
telephone, sanitary sewer services and all other utilities used in or on the
Property prior to and during the Lease Term, and such obligation on the part of
Lessee shall survive the expiration or earlier termination of this Lease until
all such outstanding balances for services rendered prior to or during the Lease
Term have been paid. Any refunds of such charges attributable to the Lease Term
shall be the property of Lessee, and provided no Lease Event of Default is
continuing, Lessor shall pay the same to Lessee promptly upon its receipt
thereof. Lessee shall have the right to select such service providers for the
Property.
Section 8.10    Access. Lessee, its permitted successors, assigns and
subtenants, and all of its and their respective employees, licensees and guests,
shall have access to the Property at all times, twenty-four (24) hours per day,
seven (7) days per week.
Section 8.11    Signage. Lessee shall have the right, from time to time and at
any time during the Lease Term, without notice to Lessor or Lessor's approval,
to install such signage at the Property as Lessee, in its sole discretion,
desires.
Section 8.12    Intentionally Omitted.
Section 8.13    Engineering Reports. Lessee hereby agrees that in the event the
Guarantor's (or Lessee's, if there is no Guarantor) long term unsecured debt
rating at any time falls below the Required Rating of the Trigger Rating, Lessee
shall thereafter deliver to Lessor, at least once annually, a third party
engineering report from an engineering company reasonably acceptable to the
Lessor, containing, in form and substance reasonably acceptable to Lessor, the
engineer's report on the condition of the Property. Lessee agrees to promptly
perform, repair or replace, as necessary, all items noted by the third party
engineer to the extent such failure to perform, repair or replace constitutes a
violation of Lessee's maintenance obligations under this Lease.

8

--------------------------------------------------------------------------------





Section 8.14    Litigation; Zoning; Joint Assessment. Lessee shall give prompt
written notice to Lessor of any litigation or governmental proceedings pending
or threatened against Lessee or the Property, which could reasonably be expected
to materially adversely affect the condition, use or business of the Property.
Lessee shall not initiate any zoning reclassification for the Property, or any
portion thereof, or seek any variance under any existing zoning ordinances or
use or permit the use of any portion of the Property in any manner that could
result in such use becoming a non-conforming use under any zoning ordinance or
any other Applicable Law. Lessee shall not initiate any proceeding to cause the
Property to be jointly assessed with any other property or with any personal
property of Lessee, or take any other action or initiate any proceeding which
might cause the personal property of the Lessee to be taxed in a manner whereby
such Taxes or levies could be assessed against the Property.


Section 8.15    Fees. Lessee agrees to pay, as Supplemental Rent, within thirty
(30) days of receipt of an invoice therefor, but no later than its due date:


(i)    any fees payable to Moody's and Standard & Poor's (or any replacement
NSRO), if any, payable by virtue of Lessee's requests (including, without
limitation, requests for Alterations, or early termination), acts, Lease
Defaults or Lease Events of Default under this Lease; and


(ii)    all annual fees due to any tax service companies retained by the Lessor
(to the extent Lessee fails to maintain a tax service contract in accordance
with Section 19.2(f) of this Lease), and any other fees arising out of Lessee's
requests, acts, Lease Defaults or Lease Events of Default.


ARTICLE 9
INSURANCE


Section 9.1    Coverage. (a) Subject to Section 9.l(b), Lessee shall maintain
insurance of the types and in the amounts set forth on Schedule 9.1 attached
hereto and made a part hereof.


(b)    So long as the long term senior unsecured debt of Guarantor (or Lessee if
there is no Guarantor) has a Required Rating of the Trigger Rating or higher,
Lessee shall be entitled to self insure against any and all risks it would
otherwise be required to insure against under Section 9.1(a), provided that such
self-insurance program of this subsection (b) does not violate any Applicable
Law. During any period that Lessee is self insuring, Lessee shall not be
required to deliver any policies, certificates or other evidence of insurance
except notice of self­ insurance. If Lessee does not, or is not permitted to,
self-insure, then (i) Lessee shall maintain a policy or policies of commercial
general liability insurance with a standard mortgagee endorsement with respect
to the Property, and shall cause Lessor to be named as additional insured on
such policy or policies and (ii) Lessee shall maintain a policy or policies of
property insurance with a standard mortgagee endorsement with respect to the
Property, and Lessee shall cause Lessor to be named as an additional insured on
such policy or policies, all in forms and amounts as set forth in Schedule 9.1.
Each policy of commercial general liability insurance and property insurance
held by Lessee shall be primary and without right of contribution from any other
insurance policy carried by Lessor or Lessee.


(c)    Nothing in this Article 9 shall prohibit Lessee from maintaining at its
expense insurance on or with respect to the Property, naming the Lessee as
insured and/or loss payee for an amount greater than the insurance required to
be maintained under this Section 9.1, unless such insurance would conflict with
or otherwise limit the availability of or coverage afforded by insurance
required to be maintained under Section 9.1. Nothing in this Section 9.1 shall
prohibit the Lessor from maintaining at its expense other insurance on or with
respect to the Property or the operation, use and occupancy of the Property,
naming the Lessor as insured and/or payee, unless such insurance would conflict
with, cause the Lessor to be a coinsurer or otherwise limit or adversely affect
the ability to obtain, or the cost of the insurance required to be maintained
under Section 9.1.


(d)    Copies of any certificates required to be delivered under Schedule 9.1
shall be delivered to Lessor and Lessor's lender.


(e)    Irrespective of the cause thereof, Lessor shall not be liable for any
loss or damage to any buildings or other portion of the Property resulting from
fire, explosion or any other casualty. In the event of Lessee's failure to
obtain or maintain the insurance required under this Lease, and if, pursuant to
Lessor's good faith interpretation of its lender's loan documents, Lessor would
be in default under its loan documents due to Lessee's failure to carry the
insurance required hereunder, then, after the expiration of at least 24 hours
(including at least one (1) full Business Day) (it being understood that during
such 24 hour period, Lessee shall be deemed to be self-insuring the Property, if
such Property is not actually insured

9

--------------------------------------------------------------------------------



by a third party insurer) after Lessee's receipt of written notice from Lessor,
Lessor shall have the right to obtain the policies of insurance required under
this Lease and to bill Lessee for the premium payments therefor, together with
interest at the Default Rate. Notwithstanding the preceding sentence, in the
event Guarantor (or Lessee if there is no Guarantor) (i) fails to maintain a
Required Rating of the Trigger Rating or higher, and (ii) fails to provide
Lessor with copies of insurance certificates as required under Schedule 9.1,
Lessor shall have no obligation to provide Lessee with any notice prior to
obtaining the policies of insurance required under the Lease at Lessee's cost.
Lessor shall have no obligation to maintain insurance of any nature or type
whatsoever, however, if Lessor elects to carry insurance covering its interest
in the Property such insurance shall not prevent Lessee from, or increase the
cost to Lessee of, carrying such insurance with respect to the Property as
Lessee desires, or is otherwise required, to carry in accordance with the terms
of this Lease.


(f)    If Lessee is required to insure the Property, Lessee shall insure the
Property and the operations and liabilities related thereto at least to the same
standards as applicable to comparable properties owned or operated by Lessee and
its Affiliates.


(g)    Intentionally Omitted.


(h)    If insurance that Lessee is required to carry or any part thereof shall
expire, be withdrawn, become void by breach of any condition thereof by Lessee
or become void for any other reason, Lessee shall immediately obtain new or
additional insurance reasonably satisfactory to Lessor and Lessee. Each policy
required to be carried by Lessee under this Lease shall also provide that any
loss otherwise payable thereunder shall be payable notwithstanding (i) any act
or omission of Lessor or Lessee which might, absent such provision, result in a
forfeiture of all or a part of such insurance payment, (ii) the occupation or
use of the Property or any part thereof for purposes more hazardous than
permitted by the provisions of such policy, or (iii) any change in title or
ownership of the Property or any part thereof.


(i)    Lessee shall comply with all insurance requirements applicable under any
insurance policies required to be maintained under this Lease.


(j)    Lessor shall cooperate with Lessee in connection with the collection of
any insurance monies that may be due in the event of a Casualty. Lessor shall
promptly respond to inquiries by Lessee and execute and deliver to Lessee any
proofs of loss and other instruments that may be required to collect any
insurance monies. Lessor shall provide Lessee and Lessee's insurers with such
access to the Property and to Lessor's books and records pertaining to the
Property as is necessary, in Lessee's reasonable judgment, in order for Lessee
to settle insurance claims and collect any insurance monies.


ARTICLE 10
RETURN OF PROPERTY TO LESSOR


Section 10.1    Return of Property to Lessor. Lessee shall, upon the expiration
or termination of this Lease, and at its own expense, return the Property to
Lessor by surrendering the same into the possession of Lessor:


(a)     free and clear of all Liens (whether by payment or bonding), except that
Lessee shall have no responsibility or liability in respect of (i) Lessor Liens,
and (ii) Liens for Taxes not yet due and payable and described in clauses (e)
and (f) of the definition of "Permitted Liens"; and


(b)     in compliance in all material respects with all Applicable Laws and in
compliance with the maintenance conditions required by this Lease. All
Alterations and Lessee's Equipment and Personalty not removed by Lessee by the
last day of the Lease Term (but in the event of a termination (i) other than
upon the expiration of the Base Term or any Renewal Term or (ii) due to a Lease
Event of Default, within thirty (30) days after said termination of this Lease),
other than those Alterations as to which title shall vest in Lessor pursuant to
Section 8.4, shall be deemed abandoned in place by Lessee and shall become the
property of Lessor. Lessee shall pay or reimburse Lessor for any reasonable,
actual, out of pocket costs incurred by Lessor (i) in connection with the
removal or disposal of such relinquished property (less the actual salvage value
thereof), and except that Lessee shall not be obligated for any costs incurred
in removing "raised" floors to the extent existing on the Closing Date, and any
alterations, improvements or systems below the floors (unless such floors are
"raised floors" installed after the Closing Date, in which case they shall be
removed by Lessee), above the ceiling, and within the structural walls, of the
Improvements, or (ii) to bring any Property into material compliance with all
Applicable Laws, which obligations shall survive the expiration or termination
of this Lease.


Upon the return of the Property, Lessee shall deliver therewith:



10

--------------------------------------------------------------------------------



(i)    all transferable licenses and permits pertaining to the Property by
general assignment, without warranty or recourse;


(ii)    as built drawings including plans for HVAC, mechanical and electrical
systems, to the extent available;


(iii)    keys to the Property; and
(iv)    assignment of all maintenance contracts and existing warranties
applicable to the Property by general assignment, without warranty or recourse.
Failure to deliver the Property to Lessor in the condition required herein shall
not, without more, constitute Lessee a holdover tenant for purposes of Section
25.23 below.
Lessee agrees to reasonably cooperate with Lessor and its representatives to
effectuate a smooth transition of the operation and maintenance of the Property,
and its releasing and refinancing, during the last twelve (12) months of the
Lease Term. Such cooperation shall include, without limitation, transfers of all
keys, existing contracts, names and warranties with, of and from service
providers, and expected operation and maintenance requirements.
Section 10.2    Intentionally Omitted.
ARTICLE 11
ASSIGNMENT BY LESSEE
Section 11.1    Assignment by Lessee. So long as no Lease Event of Default has
occurred and is continuing, Lessee may, subject to Lessor's prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed} and at Lessee's sole expense, assign this Lease for a period that does
not extend beyond the Lease Term, to any Person, provided, however, that any
such Person or other Person is not (i) a tax exempt entity (within the meaning
of Section 168(h) of the Code) or (ii) a debtor or debtor in possession in a
voluntary or involuntary bankruptcy proceeding at the commencement of the
assignment. For purposes hereof, an assignment shall be deemed any merger or
consolidation of Lessee which would violate the provisions of (i) or (ii) above.
Any assignee shall assume in writing any obligations of Lessee arising from and
after the effective date of the assignment, provided, however, that no such
assignment shall become effective until a fully executed copy of an assignment
and assumption agreement, in a form reasonably acceptable to Lessor, shall have
been delivered to Lessor. Notwithstanding any such assignment, neither Lessee
nor the Guarantor, if any, shall be released from its primary liability
hereunder and shall continue to be obligated for all obligations of "Lessee" in
this Lease, which obligations shall continue in full effect as obligations of a
principal and not of a guarantor or surety, as though no assignment had been
made. Lessee will have the right, subsequent to any assignment (a) to receive a
duplicate copy of each notice of default sent by Lessor to Lessee or any
assignee (but such notice shall be effective as against the Lessee, as well as
any subsequent assignee, even if a copy has not been delivered to such
requesting assignee), and (b) to cure any default by Lessee or other assignee
under the Lease within the cure period provided for hereunder. Lessee's
liability hereunder shall continue notwithstanding the rejection of this Lease
by an assignee or any sublease of this Lease pursuant to Section 365 of Title 11
of the United States Code, any other provision of the Bankruptcy Code, or any
similar law relating to bankruptcy, insolvency, reorganization or the rights of
creditors, which arises subsequent to such assignment. In the event Lessee
assigns this Lease and it shall thereafter be rejected in a bankruptcy or
similar proceeding, a new lease identical to this Lease shall be reinstituted as
between Lessor and Lessee without further act of either party, provided Lessor
shall not be obligated to deliver to Lessee possession of the Property free of
any tenancy created or caused by Lessee or any entity holding by or through
Lessee. Nothing herein shall be construed to permit Lessee to mortgage, pledge,
hypothecate or otherwise collaterally assign in any manner or nature whatsoever
Lessee's interest under this Lease in whole or in part. Lessee shall provide
written notice to Lessor of any assignment of this Lease at least thirty (30)
Business Days prior to the effective date thereof and an executed copy of the
approved agreement of assignment and assumption within thirty (30) days after
the execution thereof. To the extent an assignee of this Lease fails to perform
on behalf of Lessee the obligations of Lessee hereunder, and Lessee performs
such obligations, then Lessee shall be subrogated to the rights of Lessor as
against such assignee in respect of such performance.
ARTICLE 12
LOSS; DESTRUCTION; CONDEMNATION OR DAMAGE


Section 12.1    Event of Loss. (a) If there shall occur an Event of Loss with
respect to all or a portion of the Property (the “Affected Property"), Lessee
shall give Lessor prompt written notice thereof and elect, within sixty (60)
days after the occurrence of the Event of Loss, one of the following options
(provided that Lessee's election of proceeding under Section 12.l(a)(ii) below
shall be effective only if restoration can be completed by the time specified in
such clause (ii)):



11

--------------------------------------------------------------------------------



(i)    Offer to purchase the Affected Property from Lessor, on a Rent Payment
Date, which is the first Rent Payment Date at least ninety (90) days after
Lessor accepts such offer (such Rent Payment Date being referred to herein as
the "Purchase Date"), for a purchase price equal to the sum of (A) the
Stipulated Loss Value for the Affected Property, plus {B) all unpaid Rent with
respect to the Affected Property due and (without duplication) all Rent with
respect to the Affected Property accruing, but unpaid through such Purchase
Date, plus (C) an amount equal to the reasonable out of pocket expenses of
Lessor relating to the purchase, if any, by Lessee as a result of such Event of
Loss, including reasonable attorneys' fees and costs actually incurred. Lessor
shall have sixty (60) days from the date of receipt of Lessee's offer to decide
whether to reject such offer. If Lessee has not received a response after forty
(40) days, it may send a second notice to the foregoing parties, stating clearly
in a legend to such notice that failure to reject such offer by the later of (x)
the original sixty (60) day period, or (y) ten (10) days after delivery of such
second notice, Lessor shall be deemed to have accepted such offer; or


(ii)    Restore and rebuild the Improvements damaged as a result of such Event
of Loss so that such Improvements will have a value, utility and remaining
economic life as nearly as reasonably practicable equal to the value, utility
and remaining economic life of the Improvements immediately prior to such Event
of Loss, and in all events as required by Section 8.2, such restoration to be
substantially completed, subject to force majeure, by the earlier to occur of
(x) the twenty-fourth (24th) month anniversary of the Event of Loss, or (y)
three (3) months prior to the expiration of the Lease Term (such earlier date
being referred to herein as the "Restoration Deadline Date") and Lessee shall
remain liable for the completion of such restoration beyond the expiration of
the Lease Term to the extent not completed prior to such expiration and shall
pay Base Rent and Supplemental Rent with respect to the Affected Property from
the date of expiration to the date of completion. Lessee shall be entitled to
retain all insurance proceeds or condemnation awards in the event Lessee elects
to proceed pursuant to this Section 12.1(a)(ii).


(b)    If Lessee makes an offer to purchase pursuant to Section 12.l(a)(i)
above, and Lessor accepts such offer or is deemed to accept such offer within
the sixty (60) day period referred to in the last sentence of Section
12.l(a)(i), the conveyance shall occur, and Lessee shall pay to Lessor the
Stipulated Loss Value, Rent and other amounts described in said Section
12.l(a)(i) on the Purchase Date; provided that any Net Proceeds related to the
Affected Property previously distributed to Lessor shall be credited against the
portion of such purchase price payable to the Lessor and the balance of Net
Proceeds, if any, shall be paid to Lessee. Concurrently with the payment in full
of the amounts payable pursuant to said Section 12.l (a)(i), the terms of
Article 13 shall be complied with.
(c)    In the event Lessee has made the election described in Section
12.l(a)(ii) above but, notwithstanding diligent efforts in good faith, has
failed to comply with terms thereof by the Restoration Deadline Date, then
Lessee shall be deemed to have made the offer described in Section 12.l(a)(i)
above on the Restoration Deadline Date to purchase the Affected Property;
provided, however, in the event Lessee has elected to proceed pursuant to
Section 12.l(a)(ii) above, and has not completed restoration as required therein
within the time frame set forth in subclause (x) thereof, Lessee may elect,
within ten (l0) days of expiration of such period, in lieu of being deemed to
make the offer described in Section 12.l(a)(i) above, to continue to elect to
proceed pursuant to Section 12.l(a)(ii) above, upon which election (even if
restoration is not completed until after the expiration of the Term, in which
event, the Term shall be deemed extended on the same terms as are in effect
immediately prior to the expiration, until such time as restoration has been
completed), Lessee's rights to use and occupy the Property shall continue
unimpaired, subject to Lessee's continued payment of Rent and Supplemental Rent
on the entire Property. Such election shall require Lessee to pay to Lessor,
within thirty (30) days of demand therefor, an amount equal to all tax benefits
lost by Lessor by virtue of the Improvements not being substantially complete
and in service (for depreciation purposes) from the expiration date of the
period set forth in Section 12.l(a)(ii)(x) above until the date the Improvements
are substantially complete and in service (for depreciation purposes), grossed
up to reflect the federal (and state and local, if applicable) Taxes payable by
Lessor (at the highest marginal rate applicable to an entity such as Lessor) on
such amount, so that the net effect to Lessor will be to receive all the
economic benefits it would have received had the Improvements been repaired and
restored on time. If Lessee has not completed restoration in accordance with
this Section 12.l(c) by six (6) months prior to the expiration of the Lease
Term, then such non-completion shall be deemed to be a Lease Event of Default
hereunder.
(d)    In the event Lessor rejects the offer of Lessee to purchase the Affected
Property as provided in Section 12.l (a)(i), then, at Lessee's option in its
sole discretion, this Lease shall terminate and the following amount shall be
paid to Lessor as of the effective date of the termination of this Lease: (A)
Stipulated Loss Value, plus (B) unpaid Rent due with respect to the Affected
Property as of the effective date of the termination of this Lease. If Lessor
rejects Lessee's offer to purchase the Property and Lessee elects, in its sole
discretion, to terminate this Lease, then any Net Proceeds, including those
previously distributed to Lessor, shall be paid to Lessee. If Lessee does not
elect, in its sole discretion, to terminate this Lease as provided above, then
Lessee shall elect to proceed under Section 12.l (a) (ii) above. For purposes of
this Section 12.l (d), the effective date of the termination of this Lease shall
be the earlier of (I) the date that is ninety (90) days after Lessor rejects
Lessee's offer to purchase the Affected Property or (II) the date which, but for
the casualty, would have been the date of expiration or earlier termination of
the Term.

12

--------------------------------------------------------------------------------





(e)    Upon payment in full of the amounts set forth in clauses (A) and (B) of
subsection (d) above (in the event Lessor rejected Lessee's offer to purchase)
or the first sentence of Section 12.l(a)(i) (in the event Lessor accepts
Lessee's offer to purchase), (1) the Lease Term shall end, and (2) the
obligations of Lessee hereunder (other than any obligations expressed herein as
surviving termination of this Lease) with respect to such Affected Property
shall terminate as of the date of such payment.


Section 12.2    Application of Payments Upon an Event of Loss When Lease
Continues. Payments received at any time by Lessor or Lessee from any
Governmental Authority or other Person with respect to any Event of Loss in a
case in which this Lease will not terminate (and there will occur no abatement
or reduction of rent) because Lessee has elected to proceed under Section
12.l(a)(ii), shall be paid to Lessee to be applied, as necessary, to the repair
or restoration of the Property as described in Section 12.l(a)(ii). Any excess
insurance proceeds remaining thereafter shall be retained by Lessee and any
excess condemnation award remaining thereafter shall be retained by the Lessee.
In the event of a condemnation which does not result in a termination of the
Lease, the proceeds of the condemnation award remaining after repair and
restoration shall be paid to Lessee.


Section 12.3    Application of Payments Not Relating to an Event of Loss. In
case of a Condemnation or Casualty which is not an Event of Loss or which does
not result in a termination of this Lease in accordance with the above
provisions of Article 12, this Lease shall remain in full force and effect,
without any abatement or reduction of Rent. All Net Casualty Proceeds and all
Net Condemnation Proceeds, as the case may be, shall be paid to Lessee to be
applied, as necessary, to the repair or restoration of the Property so such
Property shall have a value, utility and remaining useful life as close as
reasonably practicable to the value, utility and remaining useful life existing
immediately prior to such Casualty or Condemnation. Any excess insurance
proceeds remaining thereafter shall be retained by Lessee and any excess
condemnation award remaining thereafter shall be retained by Lessee.


Section 12.4    Intentionally Omitted.


Section 12.5    Negotiations. In the event the Property becomes subject to
Condemnation (other than in connection with a Casualty) or requisition
proceedings, Lessee and Lessor shall jointly control the negotiations with the
relevant Governmental Authority, unless a Lease Event of Default shall be
continuing, in which case Lessor at Lessor's expense may elect in writing to
control such negotiations; provided that, in any event, each of Lessee and
Lessor may elect to participate at such electing party's expense in such
negotiations. Lessee shall give to Lessor such information, and copies of such
documents, which relate to such proceedings and are in the possession of Lessee,
as are reasonably requested by Lessor. Lessor shall use good faith efforts to be
reasonable when incurring expenses payable by Lessee hereunder and shall confer
with Lessee as to any negotiations with Governmental Authorities material to
Lessee's operations. Notwithstanding the foregoing, in jurisdictions where a
separate award may be granted for Lessee's Equipment and Personalty, moving and
relocation expenses, business loss, business damages, loss of goodwill,
unamortized costs of any Alterations title for which has not vested in Lessor
pursuant to the terms of this Lease, and Lessee's attorneys, fees, costs and
expenses in the proceedings, Lessee may assert claims for and control the
negotiations pertaining to such interests, provided that the Lessor's award in
respect to the Property is not diminished by the award to Lessee. Lessee
acknowledges that no payments shall be permitted hereunder other than on a Rent
Payment Date.


ARTICLE 13
CONVEYANCE OF PROPERTY TO LESSEE


Section 13.l    Conveyance of Property to Lessee. Upon the purchase of Lessor's
rights in the Property by Lessee pursuant to Article 12, Lessor shall convey to
Lessee or its designee (i) such Property by a deed with a warranty against
grantor's acts and (y) all rights, title and interest of Lessor in and to any
Net Proceeds (if any), with respect to the Property, free and clear of (i) all
Lessor Liens but with no other representation or warranty of any kind and (ii)
the Liens created by any loan or mortgages placed on the Property by Lessor.


ARTICLE 14
SUBLEASE


Section 14.1    Subleasing Permitted; Lessee Remains Obligated. Provided that no
Lease Event of Default shall have occurred and be continuing at the time the
sublease is entered into, Lessee may at any time and from time to time sublease
the Property or any portion or portions thereof to any Person (including to a
Person that is an “investment company" or a Person "controlled" by an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended) or permit the occupancy of the Property or any portion or portions
thereof by any Person (including to a Person that is an

13

--------------------------------------------------------------------------------



"investment company" or a Person "controlled" by an "investment company'' within
the meaning of the Investment Company Act of 1940, as amended) (i) who is not a
tax exempt entity (within the meaning of Section 168(h) of the Code) and (ii) is
not a debtor or debtor in possession in a voluntary or involuntary bankruptcy
proceeding at the commencement of the sublease term. Any such sublease, sub
sublease, license, occupancy agreement or similar agreement (each, a "Sublease")
shall not release Lessee from its primary liability for the performance of its
duties and obligations hereunder, and Lessee shall continue to be obligated for
all obligations of "Lessee" in this Lease, which obligations shall continue in
full effect as obligations of a principal and not of a guarantor or surety, as
though no Sublease had been made. Upon entering into any new Sublease (other
than Subleases with Affiliates) during any period in which Guarantor (or Lessee
if there is no Guarantor) has fallen below the Required Rating of the Trigger
Rating, Lessee shall promptly forward to Lessor the names of all subtenants and
the terms of their respective Subleases (other than Subleases to Affiliates). In
addition, in the event Guarantor (or Lessee if there is no Guarantor) has fallen
below the Required Rating of the Trigger Rating, Lessee shall furnish to Lessor
within thirty (30) days after the execution of each Sublease of twenty percent
(20%) or more (or any Sublease, when aggregated with previously executed
Subleases that are still in effect, exceeds twenty percent (20%) or more) of the
total square feet of the Improvements on the Property or a material portion of
the Land (i) a copy of such Sublease (and the previously executed Subleases
still in effect, if applicable) and (ii) such other instruments and documents as
the Lessor shall reasonably request to ensure that such Sublease is subject to
the Lease. Lessee shall not be required to furnish copies to Lessor of any
Sublease with an Affiliate of Lessee, nor shall any such Affiliate Sublease
count against the 20% threshold set forth above. In the event of any subleasing
hereunder, Lessee shall be entitled to receive and shall be permitted to retain
100% of any "profit" resulting from such Sublease(s).


Section 14.2    Provisions of Subleases. Each Sublease will:


(a)    be expressly subject and subordinate to this Lease;


(b)    not extend beyond the Lease Term minus one day;


(c)    terminate upon any termination of this Lease, unless Lessor elects in
writing to cause the sublessee to attorn to and recognize Lessor as the lessor
under such Sublease, whereupon such Sublease shall continue as a direct lease
between the sublessee and Lessor upon all the terms and conditions of such
Sublease (it being agreed that all Subleases with Affiliates of Lessee shall
automatically terminate upon termination of this Lease); and (a) bind the
sublessee to all covenants contained in Sections 8.1, 8.2 and 8.5 with respect
to subleased premises to the same extent as if the sublessee were the Lessee.


Section 14.3    Assignment of Sublease Rents. To secure the prompt and full
payment by Lessee of the Rent and the faithful performance by Lessee of all the
other terms and conditions herein contained on its part to be kept and
performed, Lessee hereby absolutely, presently assigns, transfers and sets over
unto Lessor, subject to the conditions hereinafter set forth in this Section
14.3, all of Lessee's right, title and interest in and to all Subleases, and
hereby confers upon Lessor, its agents and representatives. a right of entry in,
and sufficient possession of, the Property to permit and ensure the collection
by Lessor of the rentals and other sums payable under the Subleases, and further
agrees that the exercise of the right of entry and qualified possession by
Lessor shall not constitute an eviction of Lessee from the Property or any
portion thereof; provided, however, that Lessee shall continue to have the right
to collect and retain for its account all Sublease revenue unless and until (a)
a Lease Event of Default shall occur, or (b) this Lease and the Lease Term shall
be canceled or terminated pursuant to the terms, covenants and conditions
hereof, or (c) there occurs repossession under a dispossess warrant or other
judgment, order or decree of a court of competent jurisdiction and then only as
to such of the Subleases that Lessor may elect to take over and assume.
Notwithstanding the foregoing, if the events described in Section 14.3(b) or (c)
hereinabove have not occurred and if the Lease Event of Default which caused
such collection of revenue by Lessor shall have been cured by Lessee or
otherwise not continue to exist, upon the written demand of Lessee, Lessor shall
cease to exercise the rights granted hereunder to Lessor with respect to the
Subleases, and amounts collected under the Subleases and not applied to Lessee's
obligations hereunder shall promptly be paid over to Lessee.


ARTICLE 15
INSPECTION


Section 15.1    Inspection. Upon at least five (5) Business Days' prior written
notice to Lessee, Lessor, and its respective representatives and agents (each,
an "Inspecting Party"), may, in a commercially reasonable manner and at their
own risk, inspect the Property, during normal business hours, including, without
limitation, the right to cause consultants to make structural, environmental (to
the extent necessary to verify compliance with the provisions of this Lease)
and/or other inspections or tests. No Sublease shall contain any restrictions on
inspection other than as set forth herein. The Inspecting Party shall repair any
damage caused by any inspection or test performed pursuant to Section 15.1. The
applicable Inspecting Party will consult with Lessee prior to any inspection to
determine a convenient time for such inspection and so that Lessee

14

--------------------------------------------------------------------------------



can arrange to have a representative of Lessee accompany such Inspecting Party
on any such inspection. Lessee shall have the right during such inspection to
have its representatives present at any such inspection, including security
guards, and in no event shall any inspection of the Property be conducted unless
Lessee has its representative present at such inspection. Lessee agrees to act
reasonably in making its representative available for purposes of Lessor's
inspection provided that Lessor has given Lessee not less than five (5) Business
Days' prior notice of Lessor's intention to make such inspection. Each
Inspecting Party agrees to hold in confidence and shall not use for any purpose
or disclose to any party any and all proprietary information and trade secrets
of which it becomes aware during such inspection. Notwithstanding the foregoing.
Lessee has the right to (a) bar an Inspecting Party from access to any
proprietary information and trade secrets of Lessee or its Affiliates (including
sensitive and confidential information of Lessee and its Affiliates and their
customers and suppliers) and (b) require each Inspecting Party and their
employees, agents and representatives who are involved in the inspection to sign
a confidentiality agreement prior to any such inspection if Lessee reasonably
believes that such Inspecting Party or such employee, agent or representative
may obtain access to such proprietary information or trade secrets. All such
inspections and tests shall be at Inspecting Party's expense, unless (i) a Lease
Event of Default necessitating such inspection occurs and is continuing or (ii)
such inspection and/or test requires Lessee to take any action or actions not
contemplated within the next 12 months, as evidenced by Lessee's maintenance
program last delivered to Lessor, the cost of which, in the aggregate, equals
$200,000, or more (subject to adjustment based on the value of the Property
relative to other properties leased by Lessee from Lessor), in order to comply
with Lessee's obligations under this Lease. Notwithstanding the foregoing, if
Guarantor (or Lessee if there is no Guarantor) satisfies the Required Rating at
the time of the inspection, then Lessee shall only be required to pay for the
cost of the inspection if such inspection and/or test requires Lessee to take
action not contemplated within the next 12 months, as evidenced by Lessee's
maintenance program list delivered to Lessor, the cost of which, in the
aggregate, equals $200,000 or more, adjusted as set forth above, and such
required actions pertain to the environmental, structural and compliance with
laws provisions of this Lease. Such amount shall be increased annually on each
January 1 (starting January 1, 2006), based on increases in the CPL In the case
of either clause (i) or clause (ii) above, the reasonable out-of-pocket costs of
such inspection and/or test shall be promptly paid by the Lessee. Further, upon
five (5) Business Days' prior notice to Lessee, the Inspecting Parties, at their
expense, may inspect the books and records as they relate to the maintenance and
care of the Property during the term of this Lease (other than Lessee's
Equipment and Personalty), that are in the possession of Lessee or Guarantor,
which shall be made available at the Property or the headquarters of the Lessee.
Prior to a Lease Event of Default or the Require-d Rating of Guarantor (or
Lessee, if there is no Guarantor) falling below the Trigger Rating, Lessor, for
itself only, agrees not to inspect the Property more than once annually, unless
(i) it has reasonable cause to believe a further inspection is warranted or (ii)
it needs to do so in connection with a proposed sale of the Property (or
interest of Lessor or entities owning (directly or indirectly) Lessor) or
refinancing of the Property.


ARTICLE 16
LEASE EVENTS OF DEFAULT


Section 16.1    Lease Events of Default. The following events shall constitute a
"Lease Event of Default":


(a)    Lessee shall fail to make any payment of Base Rent, when due and payable
and such failure continues for ten (10) Business Days after receipt by the
Lessee of written notice of such failure from Lessor;


(b)    Lessee shall fail to make any payment of (i) any item of Supplemental
Rent (other than Taxes) within thirty (30) Business Days after notice that such
amount is due and unpaid, or (ii) Taxes prior to the date on which such Taxes
become delinquent, unless Lessee is contesting the payment of such Taxes in
accordance with the terms of this Lease, in which event such non-payment shall
not be a default hereunder;


(c)    any of Guarantor or Lessee shall fail to timely perform or observe any
covenant or agreement (not otherwise specified in this Article 16) to be
performed or observed by it hereunder, and Guarantor or Lessee fail to
diligently and continuously prosecute the cure of such failure after Lessee's
receipt of written notice of such failure from Lessor; provided however, that,
to the extent Guarantor's or Lessee's failure relates to the timely performance
or observation of a covenant or agreement relating to the Property, such failure
shall not be a Lease Event of Default unless such failure to timely perform or
observe such covenant or agreement is material;


(d)    (i) except to the extent Lessee is permitted to self-insure pursuant to
Section 9.l(b) and Schedule 9.1 and has given notice of self-insurance, but
provided that Guarantor (or Lessee if there is no Guarantor) maintains a
Required Rating of the Trigger Rating or higher, Lessee shall fail to carry or
maintain in full force any insurance required hereunder and such failure shall
continue for twenty-four (24) hours including at least one (1) Business Day
after notice of such failure to Lessee from Lessor; or



15

--------------------------------------------------------------------------------



(ii) if Guarantor (or Lessee if there is no Guarantor) fails to maintain a
Required Rating of the Trigger Rating or higher and Lessee fails (without the
benefit of any notice and grace period) to provide Lessor with copies of
insurance certificates as required under Schedule 9.1;


(e)    any representation or warranty made by the Guarantor or Lessee (i)
herein, or (i) in any certificate required to be delivered pursuant to the terms
of this Lease shall have been incorrect in any material respect (and such
misrepresentation or failure of warranty is susceptible to cure) when such
representation or warranty was made and shall remain materially incorrect at the
time in question, and is not cured in all material respects within thirty (30)
Business Days after notice to Lessee or Guarantor (as applicable) of such
breach; provided that the continuation of such a failure for thirty (30)
Business Days or longer after such notice shall not constitute a Lease Event of
Default if such failure cannot reasonably be cured within such thirty (30)
Business Day period, and Guarantor or Lessee (as applicable) shall be diligently
and continuously prosecuting the cure of such failure; provided, that such
failure must be cured within one hundred and eighty (180) days after written
notice (as such 180-day period may be extended as reasonably necessary giving
due consideration to the applicable circumstances);


(f)    (A) Lessee or Guarantor makes any general arrangement or assignment for
the benefit of creditors; (B) Lessee or Guarantor becomes a "debtor" as defined
in 11 U.S.C. § 101 of the Bankruptcy Code or any successor statute thereto
(unless, in the case of a petition filed against Lessee or Guarantor , the same
is dismissed within ninety (90) days); (C) the appointment of a trustee or
receiver to take possession of substantially all of the assets of Lessee or
Guarantor where possession is not restored to Lessee or Guarantor within ninety
(90) days; (D) the attachment, execution or other judicial seizure of
substantially all of the assets of Lessee or Guarantor where such seizure is not
discharged within ninety (90) days; (E) Lessee or Guarantor admits in writing
its inability to pay its debts generally as they become due; (F) Lessee or
Guarantor files a petition in bankruptcy or a petition to take advantage of any
insolvency act; (G) Lessee or Guarantor files a petition or answer seeking
reorganization or arrangement or other protection under the Federal bankruptcy
laws (including, without limitation, chapter 12 thereof) or any other applicable
law or statute of the United States of America or any State thereof; (H) Lessee
or Guarantor is liquidated or dissolved, or placed under conservatorship or
other protection under any applicable federal or state law or begins proceedings
toward such liquidation or dissolution; (I) any petition is filed by or against
Lessee or Guarantor or any subsidiary of either under Federal bankruptcy laws,
(including, without limitation, chapter 12 thereof), or any other proceeding is
instituted by or against Lessee or Guarantor or such subsidiary seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for Lessee or Guarantor or such subsidiary,
or for any substantial part of the property of Lessee or Guarantor or such
subsidiary, and such proceeding is not dismissed within ninety (90) days after
institution thereof, or Lessee or Guarantor or such subsidiary shall take any
action to authorize or effect any of the actions set forth above in this
subsection (f);


(g)    the Guaranty, if any, shall cease to be in full force and effect, unless
replaced with a guaranty that is acceptable in form and substance to Lessor from
a replacement guarantor with at least the same credit rating as Guarantor at
such time.


ARTICLE 17
ENFORCEMENT


Section 17.1    Remedies. Upon the occurrence of any Lease Event of Default,
other than a Lease Event of Default under Section 12.l(c) of this Lease, and at
any time thereafter so long as the same shall be continuing, Lessor may, at its
option, by notice to Lessee do one or more of the following as Lessor in its
sole discretion shall determine:


(a)    Lessor may, by notice to Lessee, terminate this Lease as of the date
specified in such notice; provided (i) no reletting, reentry or taking of
possession of any or all of the Property by Lessor will be construed as an
election on Lessor's part to terminate this Lease unless a written notice of
such intention is given to Lessee, (ii) notwithstanding any reletting, reentry
or taking of possession, Lessor may at any time thereafter elect to terminate
this Lease with respect to any or all of the Property, and (iii) no act or thing
done by Lessor or any of its agents, representatives or employees and no
agreement accepting a surrender of any or all of the Property shall be valid
unless the same shall be made in writing and executed by Lessor. If Lessor shall
have terminated this Lease, Lessor may demand that Lessee pay to Lessor, and
Lessee shall pay to Lessor, the amounts set forth in subparagraphs (c) or (e)
below.


(b)    Lessor may, whether or not this Lease is terminated (i) demand that
Lessee, and Lessee shall upon the written demand of Lessor, return the Property
promptly to Lessor in the manner and condition required by, and otherwise in
accordance with all of the provisions of, Article 10 as if the Property were
being returned at the end of the Lease Term, and Lessor shall not be liable for
the reimbursement of Lessee for any costs and expenses incurred by Lessee in
connection

16

--------------------------------------------------------------------------------



therewith, and (ii) without prejudice to any other remedy which Lessor may have
for possession of the Property, enter upon the Property and take immediate
possession of (to the exclusion of Lessee} the Property and expel or remove
Lessee and any other person who may be occupying the same (subject to the terms
of any nondisturbance agreements with Lessor in favor of any subtenants), by
summary proceedings or otherwise, all without liability to Lessor for or by
reason of such entry or taking of possession, whether for the restoration of
damage to property caused by such taking or otherwise and, in addition to
Lessor's other damages, Lessee shall be responsible for the reasonably necessary
costs and expenses of reletting actually incurred.


(c)    Lessor may sell the Property at public or private sale, as Lessor may
determine, free and clear of any rights of Lessee and without any duty to
account to Lessee with respect to such action or inaction or any proceeds with
respect thereto (except to the extent required by the next succeeding sentence
if Lessor shall elect to exercise its rights thereunder), in which event
Lessee's obligation to pay Base Rent hereunder for periods commencing after the
Rent Payment Date next succeeding the date of such sale shall be terminated. If
Lessor shall have sold any of the Property pursuant to the above terms of this
Section 17.1(c), Lessor may demand that Lessee pay to Lessor, and Lessee shall
promptly pay to Lessor, on the date of such sale, as liquidated damages for loss
of a bargain and not as a penalty (the parties agreeing that Lessor's actual
damages would be difficult to predict, but the liquidated damages described
below represent a reasonable approximation of such amount), in lieu of Base Rent
in respect of the Property due for the period commencing on the Rent Payment
Date next succeeding the date of sale, an amount equal to the sum of:


(i)    all unpaid Rent with respect to the Property due on or prior to, and
(without duplication) all unpaid Rent accruing but unpaid through, such Rent
Payment Date; plus


(ii)    interest at the Default Rate on all of the foregoing amounts from the
date due until the date of actual payment.


(d)    Except as Lessor may otherwise be required by Applicable Laws, Lessor may
hold, keep idle or lease to others the Property as Lessor in its sole discretion
may determine, free and clear of any rights of Lessee and without any duty to
account to Lessee with respect to such action or inaction or for any proceeds
with respect to such action or inaction, except that Lessee's obligation to pay
Base Rent from and after the occurrence of a Lease Event of Default, but prior
to the termination of this Lease, shall be reduced by the net proceeds, if any,
received by Lessor from leasing the Property to any Person, or allowing any
Person to use the Property, other than Lessee for the same periods or any
portion thereof:


(e)    Lessor may, whether or not Lessor shall have exercised or shall
thereafter at any time exercise any of its rights under Section 17.l(b) or
17.l(d), but only if the Property shall not have been sold under Section
17.l(c), demand, by written notice to Lessee specifying a Rent Payment Date (the
"Final Payment Date") not earlier than twenty (20) days after the date of such
notice, that Lessee pay to Lessor, and Lessee shall pay to Lessor, on the Final
Payment Date, as liquidated damages for loss of a bargain and not as a penalty
(the parties agreeing that Lessor's actual damages would be difficult to
predict, but the aforementioned liquidated damages represent a reasonable
approximation of such amount), in lieu of Base Rent for periods commencing after
the Final Payment Date, an amount equal to the sum of:(i) all unpaid Rent with
respect to the Property due on or prior to, and (without duplication) all unpaid
Rent accruing but unpaid through, such Rent Payment Date; plus (ii) interest at
the Default Rate on all of the foregoing amounts from the date due until the
date of actual payment.


(f)    Lessor may retain and apply against Lessor's damages all sums which
Lessor would, absent such Lease Event of Default, be required to pay to, or turn
over to, Lessee pursuant to the terms of this Lease; or


(g)    Lessor may exercise any other right or remedy that may be available to it
under Applicable Laws or in equity, or proceed by appropriate court action
(legal or equitable) to enforce the terms hereof or to recover damages for the
breach hereof. Separate suits may be brought to collect any such damages for any
period or periods with respect to which Rent shall have accrued, and such suits
shall not in any manner prejudice Lessor's right to collect any such damages for
any subsequent period, or Lessor may defer any such suit until after the
expiration of the Base Term or the then current Renewal Term, in which event
such suit shall be deemed not to have accrued until the expiration of the Base
Term, or the then current Renewal Term.


Notwithstanding anything contained in this Lease to the contrary, if there shall
occur a Lease Event of Default as described in Section 12.l (c) of this Lease,
then, as Lessor's sole remedy hereunder, Lessor shall be entitled to receive
from Lessee an amount equal to the Stipulated Loss Value for the Property.



17

--------------------------------------------------------------------------------



Section 17.2    Survival of Lessee's Obligations. No repossession of any or all
of the Property or exercise of any remedy under this Lease, including
termination of this Lease, shall, except as specifically provided herein,
relieve Lessee of any of its liabilities and obligations hereunder, including
the obligation to pay Rent. In addition, except as specifically provided herein,
Lessee shall be liable for any and all unpaid Rent due hereunder before, after
or during the exercise of any of the foregoing remedies, including all
reasonable legal fees and other costs and expenses incurred by Lessor by reason
of the occurrence of any Lease Default or Lease Event of Default or the exercise
of Lessor's remedies with respect thereto, and including all costs and expenses
incurred in connection with the return of the Property in the manner and
condition required by, and otherwise in accordance with the provisions of,
Article 10 as if the Property were being returned at the end of the Lease Term.
At any sale of any or all of the Property or any other rights pursuant to
Section 17.l, Lessor may bid for and purchase the Property.


Section 17.3    Remedies Cumulative; No Waiver; Consents; Mitigation of Damages.
To the extent permitted by, and subject to the mandatory requirements of,
Applicable Laws, each and every right, power and remedy herein specifically
given to Lessor or otherwise in this Lease shall be cumulative and shall be in
addition to every other right, power and remedy herein specifically given or now
or hereafter existing at law, in equity or by statute, and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by Lessor, and the exercise or the beginning of the exercise of any
power or remedy shall not be construed to be a waiver of the right to exercise
at the same time or thereafter any right, power or remedy. No delay or omission
by Lessor in the exercise of any right, power or remedy or in the pursuit of any
remedy shall impair any such right, power or remedy or be construed to be a
waiver of any default on the part of Lessee or to be an acquiescence therein.
Lessor's consent to any request made by Lessee shall not be deemed to constitute
or preclude the necessity for obtaining Lessor's consent, in the future, to all
similar requests. No express or implied waiver by Lessor of any Lease Event of
Default shall in any way be, or be construed to be, a waiver of any future or
subsequent Lease Event of Default. Subject to being granted access to the
Property in those circumstances where access is necessary to mitigate damages,
Lessor shall use reasonable efforts to mitigate any damages suffered by Lessor
that result from a Lease Event of Default.


ARTICLE 18
RIGHT TO PERFORM FOR LESSEE


Section 18.1    Right to Perform for Lessee. If Lessee shall fail to perform or
comply with any of its agreements contained herein, following applicable notice
and cure periods, Lessor may perform or comply with such agreement, and Lessor
shall not thereby be deemed to have waived any default caused by such failure,
and the amount of payment required to be made by Lessee hereunder and made by
Lessor on behalf of Lessee, and the reasonable out of pocket third party costs
and expenses of Lessor (including reasonable attorneys' fees and expenses)
incurred in connection -with the performance of or compliance with such
agreement, as the case may be, together with interest thereon at the Default
Rate, shall be deemed Supplemental Rent, payable by Lessee to Lessor upon
demand. In addition, during the continuance of a Lease Event of Default in
respect of Lessee's obligations under Section 82 and/or Section 8.5, then, in
addition to the rights above and at the cost of Lessee, (a) Lessor shall have
the right to hire Persons (as selected by Lessor in its reasonable discretion)
to cure such Lease Event of Default, and to take any and all other actions
necessary to cure such Lease Event of Default, and (b) Lessee shall cooperate
with Lessor, and the Persons hired by Lessor, in the performance of such cure,
including, without limitation, (i) providing access to the subject Property at
reasonable times every day of the week, (ii) making available water, electricity
and other utilities existing at or on the subject Property, and (iii)
restricting or closing the Property, but only if such restriction or closure is
reasonably necessary for the performance of such cure and provided that such
closure shall be done for and during a time period and in such manner that
balances the need for the maintenance or repair of the Property (and doing so in
a safe manner) and the continuing operations of the Property.


ARTICLE 19
INDEMNITIES


Section 19.l    General Indemnification. (a) Lessee agrees to assume liability
for, and to indemnify, protect, defend, save and keep harmless each Indemnifee
from and against any and all Claims arising out of acts, or failures to act,
prior to the expiration or earlier termination of the Term, whenever they may be
suffered, imposed on or asserted against any Indemnitee, arising out of the
ownership, leasing, subleasing, assignment, renewal, operation, possession, use,
non use, maintenance, modification, alteration, reconstruction, restoration,
substitution, or replacement of the Property or this Lease, or from the granting
by Lessor at Lessee's request of easements, licenses or any similar rights with
respect to all or any part of the Property, or from the construction, design, or
condition of the Property (including any Claims (whether by Governmental
Authority or other Person) arising, directly or indirectly, as a result of a
Lease Event of Default or out of the actual or alleged presence, use, storage,
generation, Release or threat of Release of any Hazardous Materials, any
Remedial Action and any Claims for patent, trademark or copyright infringement
and latent or other defects, whether or not discoverable), including

18

--------------------------------------------------------------------------------



any liability under Applicable Laws (including, without limitation, any Claims
arising directly or indirectly out of any actual or alleged violation, now or
hereafter existing, of any Environmental Laws), only to the extent arising out
of the operation, maintenance, use or possession of the Property by Lessee,
whether before or after the Closing Date or caused by third parties other than
Lessor. Lessee shall not be required to indemnify any Indemnitee under this
Section 19.1 for any Claim to the extent resulting from (A) the willful
misconduct or negligence or breach of representation or warranty of such
Indemnitee or a member of such Indemnitee's Group, (B) any acts or events to the
extent first occurring after the expiration of the Lease Term and return of the
Property to Lessor in the condition required in this Lease, (C) any Taxes,
except to the extent covered in Section 19.2 of this Lease, (D) any voluntary
transfers of the Property made by Lessor (other than arising out of a Lease
Event of Default by Lessee), (E) any obligation or liability assumed by the
Indemnitees under this Lease, and (F) the imposition of any lien which Lessor is
required to remove and discharge. Lessee shall be entitled to credit against any
payments due under this Section 19.1 any insurance recoveries or other
reimbursements received by the Indemnitee to be indemnified in respect of the
related Claim under or from insurance paid for, directly or indirectly, by
Lessee or assigned to Lessor by Lessee, to the extent such insurance recoveries
exceed such Indemnitee's costs and expenses incurred in recouping such insurance
recovery.


(b)    In case any Claim shall be made or brought against any Indemnitee, such
Indemnitee shall give prompt notice thereof to Lessee, provided that failure to
so notify Lessee shall not reduce Lessee's obligations to indemnify any
Indemnitee hereunder unless and only to the extent such failure results in
additional liability on Lessee's part. Lessee shall be entitled, at its expense,
acting through counsel selected by Lessee (and reasonably satisfactory to such
Indemnitee), to participate in, and, to the extent that Lessee desires to assume
and control, in consultation with Indemnitee, the negotiation, litigation and/or
settlement of any such Claim (subject to the provisions of the last sentence of
subparagraph (c) of this Section 19.l). Such Indemnitee may (but shall not be
obligated to) participate in a reasonable manner at its own expense (unless
Lessee is not properly performing its obligations hereunder) and with its own
counsel in any proceeding conducted by Lessee in accordance with the foregoing.
If Lessee shall defend the Indemnitee in any such suit or proceeding, then,
unless such Indemnitee shall determine (in its reasonable discretion) that a
conflict of interest exists between Lessee and such Indemnitee, Lessee shall not
be obligated to reimburse the Indemnitee for the cost of such Indemnitee' s
attorneys' fees or expenses incurred in connection with such suit or proceeding;
provided that in any such case where one or more Indemnitees determine that a
conflict of interest exists, Lessee shall not be responsible to reimburse all
Indemnitees for the expenses of more than one firm that shall represent all
Indemnitees.


(c)    Each Indemnitee shall at Lessee's expense supply Lessee with such
information and documents reasonably requested by Lessee in connection with any
Claim for which Lessee may be required to indemnify any Indemnitee under this
Section 19.1. With the exception of Claims over which Lessee is not permitted to
exercise control, no Indemnitee shall enter into any settlement or other
compromise with respect to any Claim for which indemnification is required under
this Section 19.l without the prior written consent of Lessee which shall not be
unreasonably withheld, conditioned or delayed. Lessee shall have the authority
to settle or compromise any Claim against an Indemnitee hereunder, provided that
no admission of wrongdoing shall be required of such Indemnitee and such
Indemnitee shall be released of all liability in connection with any such Claim.


(d)    Upon payment in full of any Claim by Lessee pursuant to this Section 19.1
to or on behalf of an Indemnitee, Lessee, without any further action, shall be
subrogated to any and all claims that such Indemnitee may have relating thereto
(other than claims in respect of insurance policies maintained by such
Indemnitee at its own expense), and such Indemnitee shall execute such
instruments of assignment and conveyance, evidence of claims and payment and
such other documents, instruments and agreements as may be necessary to preserve
any such claims and otherwise reasonably cooperate with Lessee to enable Lessee
to pursue such claims.


(e)    Prior to paying any amount otherwise payable to an Indemnitee pursuant to
this Section 19.1, Lessee shall be entitled to receive from such Indemnitee (i)
a written statement describing the amount so payable, (ii) a general release
from Indemnitee upon such payment with respect to the claim made solely with
respect to existing Claims (not any future Claims) and (i) such additional
information as Lessee may reasonably request and which is reasonably
available to such Indemnitee to properly substantiate the requested payment.


(f)    Subject to the penultimate sentence of Section 19.l(a) above, Lessee's
liability hereunder shall in no way be limited or impaired by any act,
including, without limitation, (i) any amendment or modification to the Lease,
(ii) any waiver of any Lease Event of Default, default, or extension of time or
any failure to enforce any remedies or rights of Lessor under the Lease, (iii)
any sale or transfer of the Property, or (iv) any assignment of this Lease.


Section 19.2    General Tax Indemnification. (a) Except as provided in Section
19.2(b), Lessee agrees to indemnify each Tax Indemnitee against, and hold each
Tax Indemnitee harmless from and to pay in accordance with Section l9.2(f): (i)

19

--------------------------------------------------------------------------------



any and all Taxes of any United States federal taxing authority, state, or
political subdivision or taxing authority, thereof or therein which are imposed
or levied upon or assessed against or with respect to or in connection with (A)
any such Tax Indemnitee, but only to the extent such Taxes directly arise from
the ownership of the Property or an interest therein, (B) the Property, or any
part or interest therein, or any additions, modifications or improvements
thereto. or any estate, right, title, or any occupancy, operation, possession
of, or sales from or other activity conducted on the Property or any damage to,
removal, abandonment, salvage, loss, condemnation, theft, scrapping, destruction
of, any requisition or taking thereof, (C) Base Rent, Supplemental Rent or other
sums payable under this Lease (including any amendment, supplement, waiver, or
consent thereto), (D) this Lease (including any amendment, supplement, waiver or
consent thereto) or the leasehold estate hereby created or any interest therein,
(E) transfer taxes payable in connection with any foreclosure or deed in lieu of
foreclosure due to a Lease Event of Default or (F) any leasing, subleasing,
sub-subleasing or use of the Property or any interest therein, (ii) payments
required to be made to a governmental or quasi governmental authority (or
private entity in lieu thereof) which are in lieu of each of the foregoing
(whether or not expressly so designated), and (iii) any interest, penalties or
additions to Tax payable by the Tax Indemnitee in connection with any of the
foregoing (any such amounts described in the foregoing clauses, being deemed to
be a "Tax" for purposes of this Section 19.2).
    
(a)    Notwithstanding anything to the contrary contained herein, Lessee will
have no obligation under this Section 19.2 with respect to amounts described in
any one or more of the following:


(i)    in the case of any Tax Indemnitee, (A) Taxes imposed on such Tax
Indemnitee by the United States federal government under the Code (including any
income taxes, taxes that are, or are in the nature of minimum or alternative
minimum taxes, and any taxes on or measured by any items of tax preference), (B)
Taxes imposed on such Tax Indemnitee that are based on or measured by net income
(including any minimum taxes or taxes on items of tax preference) or net
receipts or gross income or gross receipts, or taxes that are in the nature of
intangibles taxes, (C) Taxes on such Tax Indemnitee imposed on capital or net
worth, excess profits, conduct of business or transaction privilege including
but not limited to franchise taxes, (D) estate, inheritance, succession, gift or
capital levy Taxes or (E) Taxes imposed by any foreign or domestic government or
taxing authority (other than the United States or any states or any local
government or taxing authority in any of the states);


(ii)    With the exception of Taxes attributable to a foreclosure or a deed in
lieu of foreclosure due to a Lease Event of Default, Taxes attributable to (1)
any sale, assignment, transfer or other disposition (collectively, a "Transfer")
by or to such Tax Indemnitee or any Affiliate thereof of any interest in such
Tax Indemnitee, the Property or any part thereof or any interest therein or any
interests or obligations arising under the Lease, (2) any transfer of any of the
foregoing interests resulting from any bankruptcy or other proceeding for the
relief of debtors in which such Tax Indemnitee is a debtor, (3) any foreclosure
by a creditor of such Tax Indemnitee, or (4) any transfer as the result of
Condemnation;


(iii)    Taxes imposed against or payable by a Tax Indemnitee to the extent
imposed with respect to any period after the expiration or earlier termination
of this Lease (in either case provided that, if required, possession of the
Property has been returned and the Lessee's obligation to pay Base Rent under
this Lease has been extinguished) other than pursuant to the exercise of
remedies in connection with a Lease Event of Default;


(iv)    Taxes imposed against, or payable by any trustee for any Tax Indemnitee
with respect to or measured by any trustee fees or reimbursements for expenses
for services rendered in its capacity as trustee;


(v)    Taxes imposed against or payable by such Tax Indemnitee as a result of
the gross negligence, willful misconduct or fraud of any Tax Indemnitee or any
Affiliate thereof;


(vi)    Any Tax that would have been imposed on a particular Tax Indemnitee
without regard to the transactions contemplated by the Lease;


(vii)    Taxes imposed against or payable by a Tax Indemnitee if such Taxes are
enacted as a substitute for or in lieu of any Taxes not indemnifiable hereunder
or are otherwise similar to Taxes not indemnifiable hereunder;


(viii)    Taxes imposed as a result of the status of a Tax Indemnitee for
relevant tax purposes, such as a utility, insurance company or banking or other
financial institution, provided such Taxes are not in lieu of or a substitute
for Taxes that would be indemnifiable hereunder;


(ix)    Taxes or liabilities resulting from any prohibited transaction described
in Section 406 or 407 of ERISA or Section 4975(c) of the Code or any successor
provisions thereto that may arise in connection with any transaction
contemplated by the Lease other than any such Taxes imposed as a result of an
act of the Lessee;



20

--------------------------------------------------------------------------------



(x)    Taxes that would not have been imposed but for an amendment. supplement,
modification, consent or waiver that has not been initiated or consented to by
Lessee in writing, including, but not limited to, the exercise by Lessor of any
attorney-in-fact on Lessee's behalf without Lessee's express prior written
consent;


(xi)    Taxes resulting from or that would not have been imposed but for the
existence of Lessor Liens;


(xii)    any interest, penalties or additions to Tax imposed against or payable
by a Tax Indemnitee that are the result of the failure of such Tax Indemnitee to
file any return properly and timely or to pay over the full and timely payments
of Taxes that are not otherwise the obligation of Lessee to file or pay;


(xiii)    Taxes that result from such Tax: Indemnitee or any of its Affiliates
not being a United States person within the meaning of Section 7701(a)(30) of
the Code; or


(xiv)    Taxes that would not have been imposed but for any failure of a Tax
Indemnitee to comply with (x) certification, information, documentation,
reporting or other similar requirements (each, a "Requirement") concerning such
Tax Indemnitee's nationality, residence, identity or connection with the
jurisdiction imposing such Taxes, if such compliance is required by statute or
regulation of the jurisdiction imposing such Taxes as a precondition to relief
or exemption from such Taxes, and such Tax Indemnitee was eligible to comply
with such Requirement or (y) any other Requirement under the tax laws or
regulations of the jurisdiction imposing such Taxes that would establish
entitlement to otherwise applicable relief or exemption from such Taxes if such
Tax Indemnitee was eligible to comply with such Requirement.


(c)    Reimbursement. If Lessee shall have paid any amount with respect to or on
account of Taxes not subject to indemnification pursuant to this Section 19.2,
the Tax Indemnitee on whose behalf such Taxes were paid shall pay to Lessee
within ten (10) Business Days of written notice of such payment by Lessee the
amount so paid by Lessee (or Person making payment on behalf of Lessee).


(d)    Intentionally Omitted.


(e)    Contests. If any written claim shall be made against any Tax Indemnitee
or if any proceeding shall be commenced against any Tax Indemnitee (including a
written notice of such proceeding) for any Taxes as to which Lessee may have an
indemnity obligation pursuant to Section 19.2, such Tax Indemnitee shall
promptly notify Lessee in writing together with all documentation received from
a taxing authority. If requested by Lessee in a written request to such Tax
Indemnitee within thirty (30) days after its receipt of such notice, such Tax
Indemnitee shall permit Lessee to in good faith control the contest (including,
without limitation, by pursuit of appeals and administrative procedures) except
if the Tax in issue from such claim or any set of similar or related claims is
less than $10,000 in which case the Tax Indemnitee may in good faith control the
contest or elect to have Lessee control the same. If Lessee controls the
contest, such Tax Indemnitee shall provide to Lessee and its representatives a
power of attorney in form reasonably satisfactory to Lessee and such other
documentation as Lessee may reasonably request to pursue such contest on behalf
of such Tax Indemnitee. Lessee shall consult in good faith with the Tax
Indemnitee with respect to the contest of such claim but the decisions regarding
what actions to be taken shall be made by Lessee in its sole judgment. In
addition, Lessee shall keep the Tax Indemnitee reasonably informed as to the
progress of the contest, and shall provide the Tax Indemnitee with a copy of (or
appropriate excerpts from) any reports or claims issued by the relevant auditing
agents or taxing authority in connection with such claim or the contest thereof


Notwithstanding anything contained in this Section 19.2, a Tax Indemnitee shall
not be required to contest any claim or permit Lessee to contest any claim and
may settle any contest without the consent of Lessee if such Tax Indemnitee (A)
shall waive its right to indemnity under this Section 19.2 with respect to such
claim for such Tax, and (B) shall pay to Lessee any amount of Tax previously
paid or advanced by Lessee pursuant to this Section 19.2 other than the costs
and expenses of the contest of such claim paid by the Lessee, together with
interest thereon at the underpayment rate, as defined in Section 6621 of the
Code.


Notwithstanding any of the foregoing in this Section 19.2(e), Lessee may, at any
time and with notice to the Lessor, contest the property taxes, ad valorem taxes
and other Impositions for which the Lessee has an obligation to indemnify any
Tax Indemnitee hereunder. Each Tax Indemnitee shall, upon the Lessee's request
provide to Lessee and its representatives a power of attorney in form reasonably
satisfactory to Lessee and such other documentation as Lessee may reasonably
request to permit Lessee to conduct any such contest.


If any Tax Indemnitee or any Affiliate thereof shall obtain a refund (including
by way of credit) of all or any part of any Tax with respect to which the Lessee
shall have paid on behalf of such Tax Indemnitee or reimbursed such Tax
Indemnitee,

21

--------------------------------------------------------------------------------



then such Tax Indemnitee shall, so long as no Lease Event of Default shall have
occurred and be continuing, pay to the Lessee any such refund (including any
applicable interest received with respect to such refund or that would have been
received with respect to such refund but for a counterclaim or other claim not
indemnified by Lessee hereunder) plus any tax savings realized by such Tax
Indemnitee as a result of a payment pursuant to this sentence (it being
understood that the calculation of such tax savings shall take into account any
additional income taxes incurred by such Tax Indemnitee as a result of the
receipt or accrual of such refund). The Tax Indemnitee shall make any payments
to the Lessee under this Section l9.2 within ten (10) days of the receipt of
such refund.


(f)    Payments. (i) Subject to its right to contest Impositions, Lessee shall
pay or cause to be paid all Impositions before any penalty or interest may be
assessed or added for nonpayment (except as provided hereunder with respect to
installments), such payments to be made directly to the taxing authorities where
feasible. If requested, Lessee shall deliver to Lessor copies of receipts,
canceled checks or other documentation reasonably satisfactory to Lessor,
evidencing payment of Impositions to the extent Lessee maintains as part of its
customary retention policy, such documentation; provided however that Lessee
shall maintain in its records evidence of payment of real estate taxes for a
period of no less than two (2) years. Lessee, at its expense, shall also retain
a tax service contract with a company reasonably acceptable to Lessor, which
shall provide notice to Lessor when Impositions are paid, or if they are not
paid, when due. If any such Imposition may, at the option of the taxpayer,
lawfully be paid in installments (regardless of whether interest shall accrue on
the unpaid balance of such Imposition), Lessee may exercise the option to pay
the same in installments when such installments are due. If a Lease Event of
Default shall occur and be continuing, Lessee shall pay to Lessor, in monthly
installments in amounts equal to the Impositions to be held and applied by
Lessor, including on such initial payment date such additional amount as shall
be necessary to assure that together with the upcoming months' installment, the
full amount of each Imposition shall have been received by Lessor prior to the
due date of such Imposition.


(ii)    Any amount payable to a Tax Indemnitee pursuant to this Section 19.2
shall be paid within thirty (30) days after the receipt of a written demand
therefor from such Tax Indemnitee accompanied by a written statement describing
in detail reasonably satisfactory to Lessee the amount so payable, but in no
event before the date the corresponding indemnified Tax is due after the final
resolution of any contest in respect of such indemnified Tax. Any payments to be
made pursuant to this Section 19.2 shall be made in immediately payable funds at
such bank or to such account as specified by the payee in written directions to
the payor, or, if no such directions shall have been given, by check of the
payor payable to the order of the payee and mailed to the payee by certified
mail, postage prepaid at its address as set forth in this Lease. Any amount
payable under this Section 19.2 that is not paid when due shall bear interest at
the Default Rate.


(g)     Verification. At Lessee's request, the calculation of the amount of any
Tax- related payment or adjustment hereunder shall be verified by the certified
public accountant who regularly prepares the tax returns for the indemnified
party, who shall verify and certify in writing the accuracy of such party's
calculations. In addition, Lessee may request verification of such calculations
by a separate nationally recognized United States accounting firm. Each
indemnified party and Lessee shall provide such firm with all information and
materials as shall be reasonably necessary or desirable in connection therewith.
The fee of such firm shall be paid by Lessee unless such verification discloses
an error adverse to Lessee of 5% or more of the amount determined by the
indemnified party, in which case such fees shall be paid by the indemnified
party. Such firm shall be requested to make its determination within thirty (30)
days of its appointment.


(h)     Forms, etc. Each Tax Indemnitee agrees to furnish to Lessee from time to
time, at the written request, such duly executed and properly completed forms as
may be necessary or appropriate in order to claim any reduction of or exemption
from any withholding or other Tax imposed by any taxing authority in respect of
any payments otherwise required to be made by Lessee, as the case may be,
pursuant to this Lease, which reduction or exemption is available to such Tax
Indemnitee.


(i)     Non Parties. If any Tax Indemnitee is not a party to this Lease, such
Tax Indemnitee shall be a third party beneficiary of this Section 19.2, but
Lessee may require the Tax Indemnitee, before undertaking to make any payment to
such Tax Indemnitee under this Section 19.2. to provide the Lessee in writing
with an agreement executed by the Tax Indemnitee, as follows:


In consideration of the rights of the undersigned to payments from the Lessee
pursuant to Section 19.2 of the Lease Agreement, dated as of July 2005, between
the Lessor thereof and the Lessee thereof, the undersigned hereby agrees and
covenants that it is a ''Tax Indemnitee" for the purposes of and shall be
subject to the terms anconditions of Section 19.2 of the Lease and will make all
payments and take such other actions as are required under Section 19.2 of the
Lease.


(j)    Filings. If any report, return or statement (a "Filing") is required to
be filed with respect to any Tax that is subject to indemnification under this
Section 19.2 if permitted by Applicable Laws to do so, Lessee shall timely file
or cause to be filed such Filing with respect to such Tax (except for any such
Filing that a Tax Indemnitee has notified Lessee in writing

22

--------------------------------------------------------------------------------



that such Tax Indemnitee intends to file). If Lessee is not permitted by
Applicable Laws to file any such Filing, Lessee will prepare and deliver to the
appropriate Tax Indemnitee a proposed form of such Filing at least fifteen (15)
days prior to the time such Filing is required to be filed, which the Tax
Indemnitee shall file in the form proposed absent manifest error.


(k)     Cooperation. Each Tax Indemnitee shall cooperate with Lessee and shall
take any action reasonably requested by Lessee to avoid or minimize the amount
of any Tax for which Lessee would be required to make a payment under this
Section 19.2. In furtherance thereof, if any law, ordinance or regulation now or
hereafter in effect in the jurisdiction where the Property is located subjects
this Lease to a transfer or similar tax (including renewals in excess of 49
years), then Lessee and Lessor shall take such necessary steps (including,
without limitation, by shortening the Term of this Lease as necessary) so as to
avoid the imposition of such a transfer or similar tax on this Lease.


ARTICLE 20
LESSEE REPRESENTATIONS AND WARRANTIES


Section 20.1 Representations and Warranties. Lessee represents and warrants to
Lessor that the following are true and correct as of the date hereof:


(a)    Due Organization. Lessee is a corporation duly organized, validly
existing and in good standing under the laws of the State of New York. Lessee
has the corporate power and authority to conduct its business as now conducted,
to own or hold under lease its property, to lease the Property and to enter into
and perform its obligations under the Lease. Lessee is duly qualified to do
business and is in good standing as a foreign corporation in the jurisdiction
where the Property is located.


(b)    Due Authorization; No Conflict. The Lease has been duly authorized by all
necessary corporate action on the part of Lessee and has been duly executed and
delivered by Lessee, and the execution, delivery and performance thereof by
Lessee will not (i) require any approval of the stockholders of Lessee or any
approval or consent of any trustee or holder of any indebtedness or obligation
of Lessee, other than such consents and approvals as have been obtained, (ii)
contravene any Applicable Law binding on Lessee or (iii) contravene or result in
any breach of or constitute any default under Lessee's charter or by laws or
other organizational documents, or materially contravene or result in any
material breach of or constitute any material default in any indenture,
judgment, order, mortgage, loan agreement, contract, partnership or joint
venture agreement, lease or other agreement or instrument to which Lessee is a
party or by which Lessee is bound, or result in the creation of any Lien upon
any of the property of Lessee.


(c)     Governmental Actions. All Governmental Action, if any, required in
connection with the execution, delivery and performance by Lessee of the Lease,
has been or will have been obtained, given or made, including, without
limitation, obtaining all approvals from any federal or state bank regulatory
authorities.


(d)    Enforceability. The Lease constitutes the legal, valid and binding
obligation of Lessee, enforceable against Lessee in accordance with the terms
thereof, except as enforceability may be limited by bankruptcy, moratorium,
fraudulent conveyance, insolvency, equitable principles or other similar laws
affecting the enforcement of creditors' rights in general.


(e)    Investment Company. Lessee is not an "investment company" or a company
"controlled" by an investment company" within the meaning of the Investment
Company Act of 1940, as amended.


(f)    Intentionally Omitted.


(g)    Bankruptcy. No bankruptcy, reorganization, arrangement or insolvency
proceedings are pending, threatened or contemplated by Lessee, and Lessee has
not made a general assignment for the benefit of creditors.


(h)    Tax Filings. Except as disclosed to Lessor in writing on or prior to the
Closing Date, all material tax returns and reports of Lessee required by law to
be filed with respect to the Property have been duly filed, and all material
Taxes, interests and penalties assessed by any Governmental Authority upon the
Property or Lessee (with respect to the Property), which are due and payable,
have been paid, except to the extent being contested in good faith by the
Lessee.


(i)    Intentionally Deleted.


(j)    Condition of Property: Condemnation. The Property is, to the Lessee's
knowledge, based on its review of the most recent inspection report, free and
clear of any damage that would materially and adversely affect its value as
security for a loan on the Property. The Lessee has not received notice (and is
not otherwise aware) of any proceeding pending for

23

--------------------------------------------------------------------------------



the total or partial condemnation of or affecting the Property, such that such
proceeding would have a material adverse effect on the Property. To the Lessee's
knowledge, as of the Closing Date, all of the material Improvements lie wholly
within the boundaries and building restriction lines of such Property, except
for encroachments that are insured against by the Title Policy or that do not
materially and adversely affect the value or marketability of the Property, and
no improvements on adjoining properties materially encroach upon the Property so
as to materially and adversely affect the value or marketability of the
Property.


(k)    Title Insurance. The Property is covered by an American Land Title
Association (or an equivalent form of) Title Policy in the original principal
amount of $38,000,000.00 subject only to the exceptions stated therein (or a pro
forma title policy or marked up title insurance commitment on which the required
premium has been paid exists which evidences that such Title Policy will be
issued). Such Title Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, and all premiums thereon have
been paid. Such Title Policy contains no exclusion for, or affirmatively
insures, (a) access to a public road, and (b) that there are no material
encroachments of any part of the Improvements on the Property over easements,
which encroachments could reasonably be expected to materially interfere with
the use of the Property (unless the Property is located in a jurisdiction where
such affirmative insurance is not available)


(l)    Environmental Conditions. An environmental site assessment was performed
with respect to the Property in connection with the closing, a report of each
such assessment (an "Environmental Report") has been delivered to counsel for
the Lessor on or prior to the Closing Date, and either (x) no such Environmental
Report reveals any known circumstances or conditions with respect to the
Property that rendered the Property, at the date of such Environmental Report,
in material violation of any applicable Environmental Laws or (y) if any such
Environmental Report does reveal any such circumstances or conditions with
respect to the Property and the same have not yet been subsequently remediated
in all material aspects, then the Lessee or other responsible party is currently
taking such actions, if any, with respect to such circumstances or conditions as
have been recommended in the related Environmental Report. To the Lessee's
knowledge, there are no circumstances or conditions with respect to the Property
not revealed in such Environmental Report that render the Property in material
violation of any applicable Environmental Laws.


(m)    Local Law Compliance. The Improvements located on or forming part of the
Property comply with applicable zoning laws and ordinances, or constitute a
legal non-- conforming use or structure or, if any such Improvement does not so
comply, such non-­ compliance does not materially and adversely affect the value
of the Property.


(n)    Legal Proceedings. To the Lessee's knowledge, there are no pending or
threatened actions, suits or proceedings by or before any court or governmental
authority against or affecting the Lessee with respect to the Property that, if
determined adversely to the Lessee or Property, would materially and adversely
affect the value of the Property or the ability of the Lessee to perform its
obligations under this Lease.


(o)    No Mechanics ' Liens. The Property is free and clear of any and all
mechanics' and materialmens' liens (other than liens which are Permitted Liens).


(p)    Licenses and Permits. To the Lessee's knowledge, (i) it possesses all
material licenses, permits and authorizations required by applicable law for the
operation of the Property and (ii) all such licenses, permits and authorizations
are valid and in ful1 force and effect.


The phrase "the Lessee's knowledge" and other words and phrases of like import
shall mean the actual state of knowledge of the Lessee regarding the matters
referred to, in each case without having conducted any independent inquiry into
such matters and without any obligation to have done so (except as expressly set
forth herein).


ARTICLE 21
INTENTIONALLY OMITTED


ARTICLE 22
PURCHASE PROCEDURE


Section 22.1    Purchase Procedure. In the event of the purchase of Lessor's
interest in the Property by Lessee pursuant to any provision of this Lease, the
terms and conditions of this Section 22.1 shall apply.
    
(a)    On the closing date fixed for the purchase of Lessor's interest in the
Property:



24

--------------------------------------------------------------------------------



(i)    Lessee shall pay to Lessor, in lawful money of the United States, at
Lessor's address hereinabove stated or at any other place in the United States
which Lessor may designate, the applicable purchase price, including all Rent
and other costs due as of such Closing; and


(ii)    Lessor shall execute and deliver to Lessee a deed with covenants against
grantor's acts, assignment and/or such other instrument or instruments as may be
appropriate, which shall transfer Lessor's interest in the Property, subject to,
(A) Permitted Liens (except for any mortgage indebtedness of Lessor if the sale
is pursuant to Article 12), (B) any mortgage or deed of trust encumbering the
Property which are to be assumed by the terms of the Offer (unless Lessee elects
to satisfy the same in accordance with the loan documents evidencing such
financing, including the payment of all fees and expenses of Lessor's lender and
any yield maintenance or prepayment fees), (C) all liens, encumbrances, charges,
exceptions and restrictions attaching to the Property after the Closing Date
which shall not have been created or caused by Lessor {unless consented to by
Lessee), and (C) all applicable laws, rules, regulations, ordinances and
governmental restrictions then in effect.


(iii)    Lessee shall pay all costs, charges and expenses incident to such
transfer, including, without limitation, all recording fees, transfer taxes,
title insurance premiums and federal, state and local taxes, except for any net
income taxes.
        
(iv)    In the event Lessor and Lessee enter into a purchase agreement for the
sale of the Property, Lessor agrees to cause the entity that owns the Property
to be sold to Lessee, in lieu of a sale of the Property to Lessee, in the event
(i) Lessee requests Lessor so to do; and (ii) the sale of the interests in
Lessor {rather than the Property) to Lessee shall not impose any obligations on
Lessor that would not be imposed had Lessor sold the Property, will not decrease
any rights Lessor would have had Lessor sold the property, and will not create
any increased possibility of additional liability to Lessor (including without
limitation, for ongoing corporate acts, Taxes, etc.), all as shall be reasonably
evidenced to Lessor by certificates, affidavits, opinions or otherwise. Lessor
agrees to cooperate with Lessee in effectuating such a transfer of equity
interests, subject to the terms hereof.


ARTICLE 23
TRANSFER OF LESSOR'S INTEREST


Section 23.1    Permitted Transfer. Subject to Article 4 hereof, Lessor may
transfer all, but not less than all, of its right, title and interest in and to
the Property and its rights under this Lease and the other documents relating
thereto with respect to such Property, on the following terms and conditions,
each of which shall be satisfied prior to the effective date of the transfer
(other than a transfer by a deed-in-lieu of foreclosure):


(a)    the transferor shall have given at least ten (10) days' prior notice to
Lessee of such transfer, which notice shall contain such information and
evidence as shall be reasonably necessary to establish compliance with this
Article 23 and the name and address of the transferee for notices;


(b)    the transferor and the transferee shall each have delivered to Lessee an
Officer's Certificate to the effect that the conditions to the proposed transfer
prescribed by this Article 23 to be met by the transferor or the transferee,
respectively, have been satisfied;


(c)    the transferor and the transferee shall pay all expenses in connection
with such transfer, other than expenses in connection with Lessee's review of
customary transfer documents; provided such transfer documents are limited in
scope and nature to what is customarily found in such transfer documents;


(d)    neither the transferee nor any Subsidiary or Affiliate (as defined below)
of the transferee shall be a Significant Competitor, directly or indirectly, of
Lessee or any Affiliate of Lessee. Lessor may require Lessee to provide a list
of such Significant Competitors (which shall be subject to verification by
Lessor) on ten (10) Business Days notice, from time to time. In the event Lessor
objects to any entity on such list, the matter shall be discussed in good faith
for no more than ten (I 0) Business Days, by senior representatives of Lessor
and Lessee;


(e)    the transferee assumes, with such documentation as is reasonably
acceptable to Lessee, the obligations of Lessor under this Lease;


(f)    provided that Lessee is not in monetary default under this Lease beyond
applicable notice and cure periods, the transferee shall not be Wachovia
Corporation, a Subsidiary or Affiliate of Wachovia Corporation or a special
purpose entity in which Wachovia Corporation is a member, partner or owns any
interest; and



25

--------------------------------------------------------------------------------



(g)    such transfer or assignment shall not result in a violation of Applicable
Laws, including the Securities Act of 1933, as amended, any other applicable
securities law, BRISA and shall not increase Lessee's obligations or potential
liability in respect of its Tax indemnification requirements hereunder.


Notwithstanding, the foregoing, but provided that such transfer or assignment
does not result in a violation of Applicable Laws, including the Securities Act
of 1933; as amended, any other applicable securities law, BRISA, Lessor may
transfer its interest in whole or part to any of its Affiliates at any time that
an Event of Default has occurred and is continuing. In the event that Lessor
transfers its interest in this Lease during such time that a Lease Event of
Default has occurred and is continuing and then, after such transfer, the Lease
Event of Default is cured by Lessee, the transferee shall assume, with such
documentation and legal opinions as are acceptable to Lessor, the obligations of
Lessor under this Lease.


For purposes of this Section 23.1 only, the term "Subsidiary or Affiliate" shall
mean any corporation, partnership or other entity that, in accordance with US
GAAP, Wachovia Corporation is required to account for (without consideration of
materiality) by consolidation or the equity method of accounting.


Section 23.2    Effects of Transfer. From and after any transfer effected in
accordance with this Article 23, the transferor shall be released, to the extent
of the interest transferred and the obligations assumed by the transferee, from
its liability hereunder and under the other documents to which it is a party
relating to the interests being transferred. Such release shall be in respect of
obligations (that are assumed by the transferee) arising on or after the date of
such transfer. Upon any transfer by Lessor as above provided, any such
transferee shall be deemed the "Lessor" for all purposes of such documents and
each reference herein to Lessor shall thereafter be deemed a reference to such
transferee for all purposes, except as provided in the preceding sentence.
Lessee agrees to execute any and all documents reasonably appropriate to
effectuate the contemplated transfer by Lessor, including, without limitation,
an amendment to this Lease providing that the new Lessor shall be Lessor and the
existing Lessor shall be released from its liabilities.


ARTICLE 24
PERMITTED FINANCING


Section 24.1    Financing During Term. Lessor shall be free to encumber the
Property, provided that under no circumstances shall any such financing
adversely affect the rights and privileges of Lessee under this Lease, or
increase the nature, scope or amount of any obligations or liabilities
(including any contingent liabilities) of Lessee in excess of those existing
prior to any such encumbrances by Lessor. Lessee and its Affiliates will have no
obligation to amend this Lease to facilitate such financing; but shall execute
and deliver a subordination, non-disturbance and attornment agreement in
substantially the form attached hereto as Exhibit B (an "SNDA") to any lender to
Lessor permitted by the above terms of this Section 24.1 if such lender shall
execute and deliver such an SNDA to Lessee. Lessee agrees to cooperate with any
refinancing by Lessor permitted hereunder, provided Lessor pays Lessee's
reasonable actual out-of-pocket expenses. Such cooperation may include, without
limitation, (i) providing such new lender(s) with a standard mortgagee
endorsement to the certificate of insurance; and (ii) making payments of Base
Rent and/or Supplemental Rent to or at the direction of such lender(s). In the
event that any refinancing contemplates a private or public offering which
requires any disclosure concerning Lessee or Guarantor, Lessor shall ensure that
no disclosures about Lessee or Guarantor are made other than those that are then
in the public domain. Further, Lessor shall not disclose any non-public
information of Lessee or Guarantor that it has received in connection with this
Lease without the prior written consent of Lessee. Further, Lessee and Guarantor
shall not be obligated to make any representations or warranties or covenants to
or enter into any agreements with any person or entity in connection with any
such refinancing except as specifically set forth above in this Section 24.1.


ARTICLE 25
MISCELLANEOUS


Section 25.l    Binding Effect; Successors and Assigns; Survival. The terms and
provisions of this Lease, and the respective rights and obligations hereunder of
Lessor and Lessee, shall be binding upon their respective successors, legal
representatives and assigns (including, in the case of Lessor, any Person to
whom Lessor may transfer the Property) and inure to the benefit of their
respective permitted successors and assigns.


Section 25.2    Quiet Enjoyment. Lessee shall have the right to peaceably and
quietly hold, possess and use any and all of the Property hereunder during the
Lease Term, so long as no (i) monetary Lease Event of Default or (ii)
non-monetary Lease Event of Default which Lessee is not diligently pursuing to
cure, has occurred and is continuing


Section 25.3    Notices. Unless otherwise specifically provided herein, all
notices, consents, directions, approvals, instructions, requests and other
communications required or permitted by the terms hereof to be given to any
Person shall be

26

--------------------------------------------------------------------------------



in writing sent to either that Person's Address, and a copy thereof shall be
sent to each Person to receive a copy pursuant to the definition of "Address",
by (i) a prepaid nationally recognized overnight courier service, and any such
notice shall be deemed received one (1) Business Day after delivery to a
nationally recognized courier service specifying overnight delivery, or (ii)
U.S. certified or registered mail, return receipt requested, postage prepaid,
and such notice shall be deemed received when actually received, as evidenced by
the return receipt, or when delivery is first refused; provided that in the case
of any notice or request pursuant to Section 8.3 or Section 12.1 hereof, such
notice or request shall be deemed received only upon "confirmed facsimile"
thereof. From time to time any party may designate a new Address for purposes of
notice hereunder by giving fifteen (15) days' written notice thereof to each of
the other parties hereto. All notices given hereunder shall be irrevocable
unless expressly specified otherwise. Lessor shall endeavor to label any
envelope which contains a notice of default with the legend: "Default Notice,"
but its failure to do so shall not invalidate or affect in any way such notice.


Section 25.4    Severability. Any provision of this Lease that shall be
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction, and each party hereto
shall remain liable to perform its obligations hereunder except to the extent of
such unenforceability. To the extent permitted by applicable law, Lessee hereby
waives any provision of law that renders any provision hereof prohibited or
unenforceable in any respect.


Section 25.5    Amendments, Complete Agreements. Neither this Lease nor any of
the terms hereof may be terminated, amended, supplemented, waived or modified
orally, but may be terminated, amended, supplemented, waived or modified only by
an instrument in writing signed by the party against which the enforcement of
the termination, amendment, supplement, waiver or modification shall be sought.
This Lease is intended by the parties as a final expression of their lease
agreement and as a complete and exclusive statement of the terms thereof, all
negotiations, considerations and representations between the parties having been
incorporated herein. No representations, undertakings, or agreements have been
made or relied upon in the making of this Lease other than those specifically
set forth in this Lease.


Section 25.6    Headings. The Table of Contents and headings of the various
Articles and Sections of this Lease are for convenience of reference only and
shall not modify, define or limit any of the terms or provisions hereof.


Section 25.7    Memorandum of Lease; Counterparts. This Lease may be executed by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument Lessee and or Lessor agree that a
memorandum of this Lease (and any amendment hereof) shall be executed and
recorded, at Lessee's expense, in the land records of the jurisdiction in which
the Property is situated.


Section 25.8    Governing Law. This Lease shall be governed by, and construed in
accordance with, the laws of the State in which the Property is situated.


LESSOR AND LESSEE HEREBY SUBMIT TO THE NON EXCLUSIVE PERSONAL JURISDICTION IN
THE STATE AND CITY OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE AND CITY OF NEW YORK (AND ANY APPELLATE COURTS
TAKING APPEALS THEREFROM) FOR THE ENFORCEMENT OF SUCH PERSON'S OBLIGATIONS
HEREUNDER AND WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAW OF ANY OTHER
STATE TO OBJECT TO JURISDICTION WITHIN SUCH STATE FOR THE PURPOSES OF SUCH
ACTION, SUIT, PROCEEDING OR LITIGATION TO ENFORCE SUCH OBLIGATIONS OF LESSEE OR
LESSOR. LESSOR AND LESSEE HEREBY WAIVE AND AGREE NOT TO ASSERT, AS A DEFENSE IN
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS LEASE (A) THAT
IT IS NOT SUBJECT TO SUCH JURISDICTION OR THAT SUCH ACTION, SUIT OR PROCEEDING
MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN THOSE COURTS OR THAT IT IS EXEMPT
OR IMMUNE FROM EXECUTION, (B) THAT THE ACTION, SUIT OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM OR (C) THAT THE VENUE OF THE ACTION, SUIT OR PROCEEDING IS
IMPROPER. LESSEE AND LESSOR EACH HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATED TO THE ENFORCEMENT OF THIS
LEASE.


Section 25.9    Go Dark. Provided that no (i) monetary Event of Default by
Lessee or (ii) non-monetary Event of Default by the Lessee that Lessee is not
diligently pursuing to cure, shall have occurred and be continuing under the
Lease, Lessee shall have the right, in its sole discretion to cease operations
and vacate the Property.


Section 25.10    Estoppel Certificates. Each party hereto agrees that at any
time and from time to time during the Lease Term (but on no more than two (2)
occasions during each Lease Year, except that Lessor shall have the right to
make

27

--------------------------------------------------------------------------------



three (3) such requests in a Lease Year once every three (3) Lease Years), it
will promptly, but in no event later than fifteen (15)days after request by the
other party hereto, execute, acknowledge and deliver to such other party a
certificate in the form of Exhibit C attached hereto. In addition, each party
agrees to include in such certificate such other items as may be reasonably
requested under the circumstances giving rise to the delivery of such
certificate. Such certificate may be relied upon by any bona fide, permitted
purchaser of, or mortgagee with respect to, Lessor's or Lessee's interest in the
Property (direct or indirect}, or any prospective sublessee of Lessee in respect
of any one or more of the Property.


Section 25.11    Easements. Lessee shall have the right and Lessor will join
with Lessee from time to time at the request of Lessee to:


(a)    subject to the terms of Article 12, sell, assign, convey or otherwise
transfer an interest in any or all of the Property to any Person legally
empowered to take such interest under the power of eminent domain, and dedicate
or transfer unimproved portions of any or all of the Property for road, highway
or other public purposes;(i) grant new (or release existing) easements,
servitudes, licenses, rights of way and other rights and privileges in the
nature of easements, for any purpose with respect to the Property, including,
without limitation, for purposes of granting access and/or cross access
easements to adjacent landowners, adjacent leaseholders and interested third
parties and {ii) execute reciprocal easement agreements and/or amendments to any
covenants and restrictions affecting the Property, provided that the actions
contemplated under Section 25.ll(b)(i) or Section 25.1l(b)(ii) do not result in
more than a de minimis reduction in the value of the Property or a more than de
minimis increase in Lessor's obligations under the Lease, which de minimis
increase in obligations Lessee shall agree to assume for the balance of the
Lease Term;


(b)    execute and deliver any instrument, in form and substance reasonably
acceptable to Lessor, necessary or appropriate to make or confirm the grants,
releases or other actions described above in Section 25.1 l(a) and Section
25.1l(b); and


(c)    provided Lessee agrees to pay Lessor's lender's actual, reasonable
charges in connection therewith, Lessor shall, within ten (10) days after a
request by Lessee, execute, acknowledge and deliver to Lessee such instruments
as may be required to grant such easements and otherwise give effect to the
provisions of this Section, failing which Lessee shall be permitted to act as
Lessor's attorney in fact to execute such instruments.


Lessor agrees that it shall cause any of Lessor's lenders to subordinate the
lien of its mortgage or deed of trust to any such easements or restrictions as
described in this Section 25.11. With the exception of transfer of the Property
permitted under this Lease and the granting of a mortgage or deed of trust, an
assignment of this Lease and other interests contemplated under the documents
evidencing and securing the Lessor's financing, Lessor agrees that it shall not
grant any easements, licenses or other possessory interests in the Property to
any party without Lessee's prior written consent, which shall not be
unreasonably withheld or delayed, provided, however, Lessee's consent shall not
be required to the extent such easement, license or other possessory interest is
required by law.


Section 25.12    No Joint Venture. Any intention to create a joint venture or
partnership relation between Lessor and Lessee is hereby expressly disclaimed.


Section 25.13    No Accord and Satisfaction. The acceptance by Lessor of any
sums from Lessee (whether as Rent or otherwise) in amounts which are less than
the amounts due and payable by Lessee hereunder is not intended, nor shall be
construed, to constitute an accord and satisfaction, or compromise, of any
dispute between such parties regarding sums due and payable by Lessee hereunder,
unless Lessor specifically deems it as such in writing.


Section 25.14    No Merger. In no event shall the leasehold interests, estates
or rights of Lessee hereunder, merge with any interests, estates or rights of
Lessor in or to any and all of the Property, it being understood that such
leasehold interests, estates and rights of Lessee hereunder, shall be deemed to
be separate and distinct from Lessor's interests, estates and rights in or to
the Property, notwithstanding that any such interests, estates or rights shall
at any time or times be held by or vested in the same person, corporation or
other entity.


Section 25.15    Lessor Bankruptcy. During the Lease Term the parties hereto
agree that if Lessee elects to remain in possession of any and all of the
Property after the rejection of the Lease by Lessor under Section 365(h) of the
Bankruptcy Code, all of the terms and provisions of this Lease shall be
effective during such period of possession by Lessee, including the Renewal
Terms and Lessee's purchase rights hereunder, even if Lessor becomes subject to
a case or proceeding under the Bankruptcy Code prior to the commencement of any
such Renewal Term or the exercise by Lessee of such purchase rights.



28

--------------------------------------------------------------------------------



Section 25.16    Naming and Signage of the Property. Lessee shall have the sole
and exclusive right, at any time and from time to time, to select the name or
names of the Property and the Improvements, and the sole and exclusive right to
determine not to use any name in connection with the Property, as well as all
rights in respect of signage for or in connection with the Property. Lessor
shall not have or acquire any right or interest with respect to any such name or
names used at any time by Lessee, or any trade name, trademark service mark or
other intellectual property of any type of Lessee. Lessor shall cooperate with
Lessee to effectuate Lessee's sign rights hereunder, at no cost to Lessor.


Section 25.17    Expenses. Whenever this Lease provides for the reimbursement by
Lessee of costs and expenses of Lessor or Lessor's respective counsel or any
other party, then such reimbursement obligation shall be limited to actual, out
of pocket third party costs and expenses.


Section 25.18    Further Assurances. Lessor and Lessee, at the cost and expense
of the requesting party (except as otherwise set forth in this Lease to the
contrary), will cause to be promptly and duly taken, executed, acknowledged and
delivered all such further acts, documents and assurances as any of the others
reasonably may request from time to time in order to carry out more effectively
the intent and purposes of this Lease. Nothing herein shall obligate Lessee to
provide to Lessor any proprietary or confidential information relating to the
manner, method and procedures of Lessee's business operations, or relating to
Lessee's business plan. Lessee also agrees to cooperate with Lessor in
determining how to allocate the purchase price paid for the Property for
purposes of depreciation, including review of the applicable portions of
Lessee's books applicable to Lessee's depreciation of the Property, as prior
owner and as Lessee.


Section 25.19    Intentionally Omitted.


Section 25.20    Independent Covenants. The covenants of Lessor and Lessee
herein are independent and several covenants and not dependent on the
performance of any other covenant in this Lease.


Section 25.21    Lessor Exculpation. Anything to the contrary in this Lease
notwithstanding, the covenants contained in this Lease to be performed by Lessor
shall not be binding on any member of Lessor in its or his or her individual
capacity, but instead said covenants are made for the purpose of binding only
all of Lessor's right, title and interest in and to the Property, and none of
Lessor or any of its Affiliates or any of its successors and assigns shall have
any liability under this Lease in excess of, and Lessee shall have no recourse
under this Lease against Lessor or any Affiliate of it except for Lessor's
interest in Net Proceeds and Rent.


Section 25.22    Remedies Cumulative. To the extent permitted by, and subject to
the mandatory requirements of, Applicable Laws, each and every right, power and
remedy herein specifically given to the Lessor or otherwise in this Lease shall
be cumulative and shall be in addition to every other right, power and remedy
herein specifically given or now or hereafter existing at law, in equity or by
statute, and each and every right, power and remedy whether specifically herein
given or otherwise existing may be exercised from time to time and as often and
in such order as may be deemed expedient by Lessor. No delay or omission by
Lessor in the exercise of any right, power or remedy or in the pursuit of any
remedy shall impair any such right, power or remedy or be construed to be a
waiver or any default on the part of Lessee or to be an acquiescence therein.
Lessor's consent to any request made by Lessee shall not be deemed to constitute
or preclude the necessity for obtaining Lessor's consent, in the future, to all
similar requests. No waiver by Lessor of any default shall in any way be, or be
construed to be, a waiver of any future or subsequent default.


Section 25.23    Holding Over. Lessee covenants that if for any reason Lessee or
any subtenant of Lessee shall fail to vacate and surrender possession of the
Property or any part thereof on or before the expiration or earlier termination
of this Lease and the Term, then Lessee's continued possession of the Property
shall be as a tenant at sufferance, during which time. Lessor's sole and
exclusive remedies shall be (i) to collect from Lessee an amount equal to: (a)
one hundred twenty-five percent (125%) of the total monthly amount of Rent
payable hereunder immediately prior to such termination (the "Existing Rent")
for the first thirty (30) days during which Lessee holds over, and (b) one
hundred fifty percent (150%) of the Existing Rent thereafter and (ii) to
commence appropriate legal eviction proceedings against Lessee for purposes of
evicting Lessee from the Property. The provisions of this Section shall not in
any way be deemed to (i) permit Lessee to remain in possession of the Property
after the expiration date or sooner termination of this Lease, or (ii) imply any
right of Lessee to use or occupy the Property upon expiration or termination of
this Lease and the Term and no acceptance by Lessor of payments from Lessee
after the expiration date or sooner termination of the Term shall be deemed to
be other than on account of the amount to be paid by Lessee in accordance with
the provisions of this Section. Lessee's obligations under this Section shall
survive the expiration or earlier termination of this Lease.


Section 25.24    Intentionally Omitted.



29

--------------------------------------------------------------------------------



Section 25.25    Intentionally Omitted.


Section 25.26    Lessor Representation. The Lease has been duly authorized by
all necessary action on the part of Lessor and has been duly executed and
delivered by Lessor, and the execution, delivery and performance thereof by
Lessor will not, (i) require any consent or approval of any Person, other than
such consents and approvals as have been obtained, {ii) contravene any
Applicable Law binding on Lessor or the organizational documents of Lessor or
(i) contravene or result in any breach of or constitute any default under
Lessor's organizational documents, or any indenture, mortgage, loan agreement,
contract, partnership or joint venture agreement, lease or other agreement or
instrument to which Lessor is a party or by which Lessor is bound.


Section 25.27    Confidentiality. The parties hereto, including, but not limited
to, their heirs, successors, assigns and legal representatives, agree to
preserve the confidentiality of this Lease and the transactions related to this
Lease. This confidentiality agreement extends to any developers, lenders,
attorneys, accountants, employees, advisors, agents, financial advisors,
reputable financial institutions or purchasers of certificates who shall be
"accredited investors" (as defined under securities laws) in connection with
Lessor's financing of the Property, agents, directors, officers, partners,
brokers, consultants, engineers, representatives, and parties involved in a
foreclosure of Lessor's mortgage or any other persons acting on behalf of the
parties hereto (collectively, the "'Advisors"); it being agreed and understood
that the parties hereto shall be permitted to disclose the terms of this Lease
and the transactions related to this Lease to such Advisors, provided that such
Advisors agree in writing to be bound by the terms of this Section 25.27. It
being further agreed and understood that the Lessor shall be permitted to
disclose the terms of this Lease and the transactions related to this Lease to
any prospective purchaser or brokers and their Advisors {collectively,
"Purchasing Parties") in connection with the sale of the Property or interest in
Lessor provided that such Purchasing Parties agree in writing not to disclose
any information obtained in connection with, or related to, this Lease or any
transaction related to this Lease or the Property. The parties shall avoid
discussing with, or disclosing to, any third parties {other than the Advisors)
any of the terms, conditions or particulars in connection with this Lease and
the related transactions. It is specifically agreed by way of illustration, but
not limitation, that the covenant of confidentiality set forth herein shall not
be breached if such information is a matter of public record or is disclosed in
connection with or due to any tax disclosure or reporting requirements or
governmental law or ordinance such as in connection with the enforcement of the
terms hereof in a court proceeding or such as Lessee's or its Affiliate's filing
of 8-K and other filings with the U.S. Securities and Exchange Commission, but
except as set forth above, this covenant of confidentiality shall be breached if
Lessor, or any of Lessor Advisors, discloses the content o:t: or delivers a copy
of this Lease to, any third party without the express written consent of all
parties to this Lease. Further, without breaching the covenant of
confidentiality set forth in this Section 25.27, Lessor shall be permitted to
disclose the terms of this Lease and the transactions related hereto to Lessor's
investors and any rating agencies in connection with such rating agencies'
review of Lessor's financing and Lessor's lenders may disclose the terms of this
Lease and the transactions related hereto to such lenders' investors and the
rating agencies. Lessor agrees to make .such parties to whom information is
disclosed aware of the confidential nature of such information and cause such
parties to agree in writing not to disclose any information obtained in
connection with, or related to, this Lease or any transaction related to this
Lease or the Property. In no event shall Lessor issue a press release pertaining
to this Lease or any transactions related hereto. It is hereby agreed and
understood that the recording of a memorandum of this Lease in accordance with
Section 25.7 above shall not be a breach of this Section 25.27. Subject to and
in furtherance of the foregoing, but not in limitation hereof, Lessor shall
continue to abide by the terms of that certain letter agreement regarding
confidentiality between American Express Company and Lessor, dated as of July
23, 2004.
Section 25.28    Confidential Disclosures. Lessee shall have the right at all
times to take good faith reasonable steps to ensure that neither Lessor nor any
Advisor, Purchasing Party or proposed transferee of Lessor's interest has access
to the proprietary, confidential or business information of either Lessee, its
Affiliates or their respective customers. Furthermore, Lessor acknowledges and
agrees that (i) Lessor, and its Advisors and Purchasing Parties may come into
contact with information of Lessee that is confidential and proprietary to
Lessee, its subsidiaries, affiliates, or licensees, including without limitation
all information regarding the customers of American Express or any of its
subsidiaries, affiliates, or licensees, or the accounts, names, addresses,
social security numbers or any other personal identifier of such customers, or
any information derived therefrom (all such information herein defined as
"Confidential Information"), (ii) Lessor shall not use or disclose any
Confidential Information for any purpose, and agrees to cause all its Advisors
and Purchasing Parties or any other party to whom Lessor may provide access to
the Property (the "Lessor Representatives") and who may come into contact with
the Confidential Information to refrain from using and disclosing any
Confidential Information. Lessor shall be responsible for any unauthorized use
or disclosure by any Lessor Representative, Purchasing Party or Advisor of
Confidential Information, and Lessor agrees to implement appropriate measures
designed to ensure that Lessor Representatives, Purchasing Parties and Advisors
are aware of their obligations pursuant to this section.
Section 25.29    Financial Statements. Lessee shall submit to Lessor and
Lessor's Lender, either in print or electronic form, annual consolidated
financial statements for Lessee, audited by an independent certified public
accountant, within one hundred twenty (120) days after the end of each fiscal
year during the Term and any Renewal Term.

30

--------------------------------------------------------------------------------





Section 25.30    Patriot Act. Lessee (i) has not been designated as a
"specifically designated national and blocked person" on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control; and
(ii) is not engaged in this transaction directly or indirectly on behalf of or
facilitating this transaction for any person other than itself. Lessor (i) has
not been designated as a "specifically designated national and blocked person"
on the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control; and (ii) is not engaged in this transaction directly or
indirectly on behalf of or facilitating this transaction for any person other
than itself.    

31

--------------------------------------------------------------------------------





    
IN WITNESS WHEREOF, Lessor and Lessee have duly authorized, executed and
delivered this Lease as of the date first hereinabove set forth.




    
LESSOR:
 
TRC-W PHOENIX TITLE, L.L.C.,
a Delaware Limited Liability Company
 
By: /s/ Philip W. Baxter
Name: Philip W. Baxter
Title: President







    
LESSEE:
 
AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC.,
a New York corporation
 
By: /s/ David L. Yowan
Name: David L. Yowan
Title: Treasurer












32

--------------------------------------------------------------------------------







APPENDIX A


Unless otherwise specified or the context otherwise requires:


(a)any term defined below by reference to another instrument or document shall
continue to have the meaning ascribed thereto whether or not such other
instrument or document remains in effect;


(b)words which include a number of constituent parts, things or elements, shall
be construed as referring separately to each constituent part, thing or element
thereof, as well as to all of such constituent parts, things or elements as a
whole;


(c)references to any Person include such Person's successors and assigns and in
the case of an individual, the word "successors" includes such Person's heirs,
devisees, legatees, executors, administrators and personal representatives;


(d)words importing the singular include the plural and vice versa;


(e)words importing a gender include any gender,


(f)the words "consent", "approve", "agree" and "request", and derivations
thereof or words of similar import, mean the prior written consent, approval,
agreement or request of the Person in question;


(g)a reference to a part, clause, party, section, article, exhibit or schedule
is a reference to a part and clause of, and a party, section, article, exhibit
and schedule to, this Lease;


(h)a reference to any statute, regulation, proclamation, ordinance or law
includes all statutes, regulations, proclamations, ordinances or laws varying,
consolidating or replacing them, and a reference to a statute includes all
regulations, proclamations and ordinances issued or otherwise applicable under
that statute;


(i)a reference to a document includes an amendment or supplement to, or
replacement or novation of, that document;


(j)a reference to a party to a document includes that party's successors and
permitted delegees and/or assigns; and


(k)the words "including" and "includes," and words of similar import, shall be
deemed to be followed by the phrase "without limitation";


(l)    the words "hereof' and "hereunder," and words of similar import, shall be
deemed to refer to the Lease as a whole and not to the specific section or
provision where such word appears; and


(m)    unless the context shall otherwise require, a reference to the
"Property'' or "Improvements" shall be deemed to be followed by the phrase "or a
portion thereof";


(n)    the Schedules and Exhibits of the Lease are incorporated herein by
reference;


(o)    the titles and headings of Articles, Sections, Schedules, Exhibits,
subsections, paragraphs and clauses are inserted as a matter of convenience and
shall not affect the construction of the Lease;


(p)    references to the Lease include all amendments, supplements,
consolidations, replacements, restatements, extensions, renewals and other
modifications thereof, in whole or in part.


"Actual Knowledge" with respect to any Person, shall mean the present,
conscious, actual knowledge of, or receipt of notice by, (i) senior officers of
such Person or the officers or employees of such Person charged with the
oversight on its behalf of the transaction contemplated herein or (ii) with
respect to a matter covered by a representation and warranty, the property or
asset manager having responsibility for the matters covered by such
representation and the person to whom such manager reports.


"Additional Renewal Term" shall have the meaning specified in Section 5.1 of the
Lease.



33

--------------------------------------------------------------------------------



"Address” shall mean, subject to the rights of the party in question to change
its Address in accordance with the terms of the Lease:


(i)with respect to Lessee:


American Express Travel Related Services Company, Inc. c/o American Express
Company
200 Vesey Street
New York, New York 10285
Attention: Jeffrey S. Furman, Vice President Global Real Estate Facsimile: 212/
640-9685


With a copy to:


Sills Cummis Epstein & Gross One Riverfront Plaza
Newark, New Jersey 07102 Attention: Mark S. Levenson, Esq.
Facsimile: 973-643-6500


(ii)with respect to Lessor:


c/o Stan Johnson Company
6129 South Yale Avenue
Tulsa, Oklahoma 74136
Attention: Stan Johnson


with a copy to:


R. Blake Atkins
Atkins and Atkins, P.C.
1406 Terrace Drive
Tulsa, OK 74104
Facsimile: ( 918) 748-8801


"Affected Property" shall have the meaning specified in Section 12.l of the
Lease.


"Affiliate" of any Person shall mean any other Person directly or indirectly
controlling, controlled by or under common control with, such person and shall
include, if such Person is an individual, members of the family of such Person
and trusts for the benefit of such individual or family members. For purposes of
this definition, the term, "control" (including the correlative meanings of the
terms "controlling" "controlled by'' and "under common control with"), as used
with respect to any Person, shall mean ownership or voting control, directly or
indirectly, of 50% or more of the stock, partnership interests or other
beneficial ownership interests of the Person in question.


"Alterations" shall mean alterations, improvements, installations, demolitions,
modifications, changes and additions to the Property, but shall not include
Lessee's Equipment and Personalty.


"Applicable Laws" shall mean (i) an existing and future applicable laws
(including common laws), rules, regulations, statutes, treaties, codes,
ordinances, permits, certificates, orders and licenses of and interpretations
by, any Governmental Authorities, and applicable judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
administrative, judicial or quasi judicial tribunal or agency of competent
jurisdiction (including those pertaining to the environment and those pertaining
to the construction, use or occupancy of the Property), and (ii) any reciprocal
easement agreement, covenant, other agreement or deed restriction or easement of
record affecting the Property as of the date hereof or subsequent hereto
pursuant to the terms of the Lease. Applicable Laws include Environmental Laws.


"Appraisal Procedure" shall mean the following procedure for determining any one
or more of the Fair Market Sales Value of the Property, the Fair Market Rental
Value of the Property or any other amount which may, pursuant to any provision
of the Lease, be determined by the Appraisal Procedure: one Qualified Appraiser,
chosen by the Lessee and one chosen by the Lessor, but if the Lessee shall fail
to agree with the selection of the Lessor's Qualified Appraiser or if the Lessor
does not select a Qualified Appraiser within twenty (20) Business Days after
Lessee gives Lessor notice of its Qualified Appraiser then Lessee shall have the
right to engage the second a Qualified Appraiser. If the Lessee fails to choose
a Qualified Appraiser within twenty (20) Business Days after written notice from
the Lessor of the selection of its Qualified Appraiser followed by a second
notice (which notice shall specifically state that failure to select a Qualified
Appraiser within ten (10) Business Days

34

--------------------------------------------------------------------------------



shall prohibit appointment of a Qualified Appraiser by the addressed party)
given at least ten (10) Business Days prior to the expiration of such twenty day
period, then Lessor shall choose the second Qualified Appraiser. If the two
Qualified Appraisers cannot agree on a value within twenty (20) Business Days
after the appointment of the Second Qualified Appraiser, then a third Qualified
Appraiser shall be selected by the two Qualified Appraisers or, failing
agreement as to such third Qualified Appraiser within thirty (30) Business Days
after the appointment of the Second Qualified Appraiser, by the American
Arbitration Association office in New York, New York. The Appraisals of the
three Qualified Appraisers shall be given within twenty (20) Business Days of
the appointment of the third Qualified Appraiser and the Appraisal of the
Qualified Appraiser most different from the average of the other two shall be
discarded and such average of the remaining two Appraisers shall be binding on
the parties; provided that if the highest appraisal and the lowest appraisal are
equidistant from the third appraisal, the third appraisal shall be binding on
the parties. The fees and expenses of the Qualified Appraiser appointed by a
party shall be paid by such party (such fees and expenses not being
indemnifiable by Lessee); the fees and expenses of the third Qualified Appraiser
shall be divided equally between the two parties, except that all fees and
expenses of all the Qualified Appraisers shall be paid by Lessee in the case of
an appraisal or determination under Article 17of the Lease.


"Approved Environmental Consultant" shall mean any environmental consultant to
Lessee of national standing and reasonably approved by Lessor.


"Authorized Officer" shall mean with respect to a Person if the Person is not an
individual, any officer or principal of the Person, any trustee of the Person
(if the Person is a trust), any general partner or joint venturer of the Person
(if the Person is a partnership or joint venture) or any manager or member that
is a manager of the Person (if the Person is a limited liability company) who
shall be duly authorized to execute the Lease.


"Bankruptcy Code" shall mean the Bankruptcy Reform Act of 1978 as amended and as
may be further amended.


"Base Rent" shall mean, for the Base Term, the rent payable pursuant to Section
3.1 of the Lease and, for any Renewal Tenn, the rent payable pursuant to Article
5 of the Lease as such amounts may be adjusted from time to time.


"Base Term" shall mean the period of ten (10) years commencing on the Closing
Date and ending at 11:59 p.m. on the last day of the month following the tenth
(10th) anniversary of the Closing Date (unless the Closing Date is the first day
of a calendar month, in which event, the date of expiration shall be the day
before the tenth (10th) anniversary of the Closing Date, or such shorter period
as may result from earlier termination of the Lease as provided therein.


"Board of Directors", with respect to a corporation, means either the Board of
Directors or any duly authorized committee of that Board which pursuant to the
by laws of such corporation has the same authority as that Board as to the
matter at issue.


"Business Day" shall mean any day other than a Saturday, Sunday or other day on
which banks are authorized to be closed in the State of New York.


"Casualty" shall mean any damage or destruction caused to the Property by any
reason, whether or not constituting an Event of Loss.


"Claims" shall mean Liens (including, without limitation, lien removal and
bonding costs), fines, claims, actions, suits, judgments, settlements, costs,
expenses and disbursements (including, without limitation, reasonable. actually
incurred legal fees and expenses and costs of investigation and Remedial Action)
of any kind and nature whatsoever.


"Closing Date" shall mean July 2005.


"Code" shall mean the United States Internal Revenue Code of 1986, as amended
from time to time


"Commencement Date" shall mean the date of this Lease.


"Condemnation" shall mean any condemnation, requisition or other taking or sale
of the use, occupancy or title to any or all of the Property, by or on account
of any eminent domain proceeding or other action by any Governmental Authority
or other Person under the power of eminent domain or otherwise or any transfer
in lieu of or in anticipation thereof.


"CPI" shall mean the national Consumer Price Index, for all urban consumers
(1982 84=100}, all items, all cities, as published by the Bureau of Labor
Statistics.



35

--------------------------------------------------------------------------------



"CPI Increase", when used with respect to a stated dollar amount as of a given
date, shall mean that the stated dollar amount shall be increased by a
percentage equal to the percentage increase, if any, in the CPI from the Closing
Date (or the anniversary thereof, as applicable) to such date.


"Default'' shall mean any event, condition or failure which, with notice or
lapse of time or both, would become an Event of Default.


"Default Rate" shall mean 2% percent above the annual rate of interest set by
the Wall Street Journal (or any successor thereto) as its "Prime Rate" from time
to time, but in no event shall the Default Rate be less than 7.5%, and in no
event equal to or in excess of the rate at which the Default Rate would be
deemed usurious under applicable civil or criminal law.


"Environmental Laws" shall mean all federal, state or local laws, ordinances,
rules, orders, statutes, decrees, judgments, injunctions, codes, regulations and
common law (a) relating to the environment, human health or natural resources;
(b) regulating, controlling or imposing liability or standards of conduct
concerning Hazardous Materials; (c) relating to the remediation of the mortgaged
property, including investigation, response, clean-up, remediation, prevention,
mitigation or removal of Hazardous Materials; or (d) requiring notification or
disclosure of releases of Hazardous Materials or any other environmental
conditions on the mortgaged property, as any of the foregoing may have been or
may be amended, supplemented or supplanted from time to time, including the
Resource Conservation and Recovery Act of 1976 ("RCRA"), 42 U.S.C. §§ 6901 et
seq., as amended by the Hazardous and Solid Waste Amendments of 1984, the
Comprehensive Environmental Response, Compensation and Liability Act, as amended
by the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §§ 9601
et seq. ("CERCLA"), the Hazardous Materials Transportation Act of 1975, 49
U.S.C. § § 1801-1812, the Toxic Substances Control Act, 15 U.S.C. §§ 2601-2671,
the Clean Air Act, 42 U.S.C. § § 7041 et seq., the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et seq. as any of the foregoing
may have been or may be amended, supplemented or supplanted from time to time.


"Environmental Reports" shall mean the reports and information covering the
Property prepared by Property Solutions, Inc.


"ERISA" shall mean the Employee Retirement Income Security Act of 1974.


"Event of Loss" shall mean (x) destruction or damage, by fire or otherwise, and
whether total or partial, that the Lessee in its sole discretion shall determine
renders the Property unfit for normal use in Lessee's business (y) the permanent
taking or a taking which would extend beyond the Expiration of the Term, by
Condemnation effecting title to all or substantially all of the Property. Any
decision regarding whether the Property has been rendered unfit for its normal
purpose shall be made by Lessee in good faith and in accordance with
commercially reasonable standards.


"Excepted Payments" shall mean and include (i) the amount by which Base Rent
exceeds all amounts then due and payable to Lessor as a reimbursement for tax
losses suffered by Lessor pursuant to Section 12.1 above and any other amounts
payable directly to Lessor under Articles 18 or 19 as set forth in the Lease,
(ii) proceeds of public liability insurance maintained under the Lease, and
(iii) any payment required under the Lease to be made directly by Lessee to a
third party such as Taxes, utility charges, ground rent, if any, and similar
payments.


"Existing Rent" shall have the meaning specified in Section 25.23 of the Lease.


"Fair Market Rental Value" with respect to any Property shall mean the fair
market monthly rental value that would be obtained in an arm's length
transaction between an informed and willing lessee and an informed and willing
lessor, in either case under no compulsion to lease, and neither of which is
related to Lessor or Lessee, for the lease of such Property on the terms set
forth, or referred to, in Article 5 of the Lease. Such Fair Market Rental Value
shall be calculated as the value for the use of such Property assuming that such
Property is in the condition and repair required to be maintained by the terms
of the Lease, including, without limitation, in compliance with all Applicable
Laws and assuming no Hazardous Materials present in, on, under or about the
Property.


"Fair Market Sales Value" with respect to any Property shall mean the fair
market sales value that would be obtained in an arm's length transaction between
an informed and willing buyer (other than a lessee currently in possession) and
an informed and willing seller, under no compulsion, respectively, to buy or
sell, and neither of which is related to Lessor or Lessee, for the purchase of
the Property. Such Fair Market Sales Value shall be calculated as the value for
such Property using the same methodology as used in the appraisals delivered on
or before the Closing Date (and if more than one methodology is used, i.e.,
based on a methodology that includes an assumption that the Lease is in effect
and a methodology that an includes as assumption that the Lease is not in
effect, using the methodology that results in the highest value) and assuming
that the

36

--------------------------------------------------------------------------------



Property is in the condition and repair required to be maintained by the terms
of the Lease, including, without limitation, in compliance with all Applicable
Laws and assuming no Hazardous Materials present in, on, under or about the
Property.


"Filing" shall have the meaning specified in Section 19.2(j) of the Lease.


"Final Payment Date" shall have the meaning specified in Section 17.1(e) of the
Lease.


Fixtures “shall have the meaning specified in the term Property".


"GAAP" shall mean generally accepted accounting principles in the United States,
as in effect from time to time, consistently applied.


"Governmental Action" shall mean all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, decrees,
licenses, exemptions, publications, filings, notices to and declarations of or
with, or required by, any Governmental Authority, or required by any Applicable
Laws, and shall include, without limitation, all citings, environmental and
operating permits and licenses that are required for the use, occupancy, zoning
and operation of the Property.


"Governmental Authority" shall mean any federal, state, county, municipal or
other governmental or regulatory authority, agency, board, body, commission,
instrumentality, court or quasi governmental authority (or private entity in
lieu thereof).


"Guarantor" shall mean NIA. [Note: As of the date hereof. there is no Guarantor
of this Lease.]


"Guaranty" shall mean N/A. [Note: As of the date hereof, there is no Guaranty of
this Lease.]


"Hazardous Material" shall mean any substance (whether solid, liquid or gas),
pollutant, contaminant, waste or material (including those that are toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous or considered pollutants including petroleum,
its derivatives, by products and other hydrocarbons and asbestos), in each case
that is or becomes regulated by any Governmental Authority, including any
agency, department, commission, board or instrumentality of the United States
and/or each State in which the Property is situated, or that may form the basis
of liability under any Environmental Law.


"Impositions" shall mean, collectively, all real estate taxes on the Property,
all ad valorem, sales and use, rent or similar taxes levied or incurred with
respect to the Property, or the use, lease, ownership or operation thereof,
personal property tax on any property covered by the Lease that is classified by
Governmental Authorities as personal property, property assessments (including
all assessments for public improvements or benefits, whether or not commenced or
completed within the Lease Term), and water, sewer, utilities or other
governmental charges imposed with respect to the Property or any part thereof
and/or the Rent or any truces in lieu of the foregoing, including any penalties
or interest due in connection therewith; provided, however, that Impositions
shall not include any Taxes as to which (as described under Section 19.2{b))
Lessee is not indemnifying Lessor.


"Improvements" shall have the meaning specified in the term "Property".


"Indemnitee" shall mean the Lessor and each of its Affiliates and respective
officers, directors, employees, shareholders, members or partners.


"Indemnitee's Group" shall mean, with respect to a particular Indemnitee, such
Indemnitee (including its Affiliates and their respective officers, directors,
employees, agents, shareholders, trustees, members or partners) and their
successors and assigns.


"Inspecting Parties" shall have the meaning specified in Article 15 of the
Lease.


"Intent to Renew Date" shall have the meaning specified in Section 5.l(b)(i) of
the Lease.


"Land" shall have the meaning specified in the term «Property".


"Lease Default" shall mean any event, condition or failure which, with notice or
lapse of time or both, would become a Lease Event of Default.

37

--------------------------------------------------------------------------------





"Lease Event of Default" shall have the meaning specified in Article 16 of the
Lease. "Lease Term" shall mean the full term of this Lease, including the Base
Term and any Renewal Terms as to which Lessee exercises a renewal option
pursuant to Article 5 of the Lease, or such shorter period as may result from
earlier termination of this Lease as provided herein.


"Lease Year" shall mean each consecutive period of twelve (12) full calendar
months occurring after the Closing Date, provided, however, that, if the Closing
Date shall not be the first day of a month, then the first Lease Year shall also
include the partial month in which the Closing Date occurs.


"Lessee" shall mean the Lessee named in this Lease.


"Lessee's Equipment and Personalty" shall mean all furniture, furniture systems,
furnishings, fixtures, and special cabinet work, which includes, without
limitation, inventory, racking, shelving, conveyer equipment, lifts, open air
cabling, antennae, machinery, piping, delivery systems, tanlcs, to the extent
removable, robots, air compressors (not HVAC), battery chargers, communication
equipment (including, without limitation, telephone systems, emergency
communication, security systems and wiring (but not hard pipe conduit itself)),
cleaning supplies and equipment, construction equipment, data cabinets,
automated teller machines, hoist equipment, fitness and exercise equipment,
lockers, plug in light fixtures, propane tanks, storage racks, trash compactors,
signs (other than exit signs or signs required for the legal occupancy of the
building), desks, movable partitions (but not walls), vending machines, kitchen
equipment, computer software (other than software necessary for the operation of
building systems) and hardware, movable storage and utility rooms, removable
business and trade fixtures and office equipment and medical office equipment,
whether or not bolted or otherwise affixed to the floors on the Property, which
are installed in, on or at the Property by or for the account of Lessee (and
without expense to Lessor with respect to any System Equipment) and which (a)
are not integral to any Property, (b) can be removed without affecting the fair
market value or economic utility of any Property and without structural damage
to the building located on the Property, in each case, as now or may hereafter
exist.


For purposes hereof, the term "System Equipment'' shall mean equipment which
provides services (whether supplemental, redundant or other) or upgraded
services to the Property (but is not necessary for the legal occupancy of the
Property or its continued use as an office building or data center) such as (i)
supplemental air conditioning equipment, (ii) switchboards and other electrical
distribution equipment (but not primary electrical systems required for the
continued use of the Property as an office building or data center), and (iii)
uninterrupted power supply systems, emergency generators, stationary batteries,
fire alarm sub-systems and radio communications (unless required for building
safety systems or internal communication). In no case shall Lessee's Equipment
and Personalty include built-in heating, ventilating, air conditioning, building
controls and communications and electrical equipment (including meters and power
panels) to be utilized in connection with the base building operation of the
Property and which (i) are not readily removable without unrepaired damage to
the Property, (ii) removal of which would reduce the fair market value, economic
life or utility of the Property if removed and (iii) are required for the lawful
occupancy of the Property as an office building or data center. Notwithstanding
the foregoing, in no event shall any portion of the Property which is used for
office purposes as of the date of this Lease be converted to use as a data
center without Lessor's consent, not to be unreasonably withheld, conditioned or
delayed.


"Lessor" shall mean the Lessor named in this Lease.


"Lessor Liens" shall mean Liens on or against the Property or the Lease or any
payment of Rent (a) which result from any act of, or any Claim against, Lessor,
or which result from any violation by Lessor of any of the terms of the Lease
other than a violation due to a default by Lessee under the Lease, (b) which
result from Liens in favor of any taxing authority by reason of any Tax owed and
payable by Lessor, except that Lessor Liens shall not include any Lien resulting
from any Tax for which Lessee is obligated to indemnify Lessor until such time
as Lessee shall have already paid to or on behalf of Lessor the Tax or the
required indemnity with respect to the same, or (c) which result from any
expenses owed, caused or occasioned by Lessor or any of its employees or agents
which are not indemnified by Lessee pursuant to Section 19.1 of the Lease, but
shall exclude Permitted Liens.


"Lien" shall mean any lien, mortgage, pledge, charge, security interest or
encumbrance of any kind, or any other type of preferential arrangement that has
the practical effect of creating a security interest, including, without
limitation, any thereof arising under any conditional sale agreement, capital
lease or other title retention agreement.


"Material" as used to describe Lessee's compliance requirement in Section 8.5 of
the Lease shall mean that the failure to so comply may reasonably be expected to
result in material risk of (i) physical injury or illness to any individual,
(ii) criminal liability, or (iii) fines or Remedial Action or compliance costs
in excess of $500,000 (which shall be adjusted upward each January l by any CPI
Increase).

38

--------------------------------------------------------------------------------





"Moody's" shall mean Moody's Investors Service, Inc. and its successors.


"Net Casualty Proceeds" shall mean the compensation and/or insurance payments
(whether received from a third party insurance company or from Lessee because it
has self­ insured) net of the reasonable expenses of collecting such amounts
incurred by the Lessor, the Lessee, or the Guarantor and received by the Lessor
or Lessee in respect of the Property by reason of and on account of an Event of
Loss described in clause (x) of the definition thereof or a casualty.


"Net Condemnation Proceeds" shall mean any award or compensation net of the
reasonable expenses of collecting such amounts incurred by Lessor, the Lessee,
or the Guarantor, and received by the Lessor or Lessee in respect of the
Property by reason of and on account of a Condemnation.


"Net Proceeds" shall mean Net Casualty Proceeds and Net Condemnation Proceeds.


"'Nonseverable" shall describe an Alteration or part of an Alteration which
cannot be removed from the existing Improvements or the Land without causing
material damage to the property and shall include, without limitation, all
fixtures, equipment, improvements, ventilation and air conditioning equipment
and appurtenances attached to or built into the Property at the commencement of
or during the Term of this Lease, whether or not by or at the expense of Lessee
(but excluding Lessee's Equipment and Personalty and Severable Alterations);
provided that Lessee's Equipment and Personalty shall not be construed as
Nonseverable.


"NSRO" shall mean a nationally recognized statistical rating organization, which
as ofthis date would include Standard & Poor's, Moody's, and Fitch IBCA Inc.


"Officer's Certificate" of a Person or any Person signing on behalf of a Person
shall mean a certificate signed, in the case of a partnership, by a general
partner of such partnership, or, in the case of a corporation, by an Authorized
Officer of such Person, or, in the case of a limited liability company, by the
manager of such limited liability company.


"Permits" shall mean as to the Premises all licenses, authorizations,
certificates, variances, concessions, grants, registrations, consents, permits
and other approvals issued by a Governmental Authority now or hereafter
pertaining to the ownership, management, occupancy, use or operation of such
Property, including certificates of occupancy.


"Permitted Encumbrances" shall mean the easements, rights of way, reservations,
servitudes and rights of others against the Property which are listed in the
Title Policy issued to the Lessor.


"Permitted Liens" shall mean:


(a)the respective rights and interests of Lessee and Lessor under the Lease,


(b)Liens for Taxes either not yet due or being contested in good faith and by
appropriate proceedings, so long as such proceedings shall not involve any
material danger of the sale, forfeiture or loss of any part of the Property,
title thereto or any interest therein and are undertaken in accordance with the
terms of any documents securing the Indebtedness (including, without limitation,
posting of any bonds or other collateral to the extent required by such
documents),


(c)materialmen's, mechanics', workers', repairmen' s, employees or other like
Liens for amounts either not yet due or being contested in good faith and by
appropriate proceedings so long as such proceedings shall not involve any
material danger of the sale, forfeiture or loss of any part of the Property,
title thereto or any interest therein, provided


Lessee agrees that it shall, in accordance with Section 7.1 of this Lease, pay,
discharge or record or bond any such lien within sixty (60) days after knowledge
of the filing thereof if Lessee does not have a long term unsecured debt rating
at or above the Trigger Rating, or if a monetary Lease Event of Default exists.


(d)Liens arising out of judgments or awards with respect to which at the time an
appeal or proceeding for review is being prosecuted in good faith and either
which have been bonded or for the payment of which adequate reserves shall have
been provided to Lessor's reasonable satisfaction, provided that if the long
term unsecured debt of Guarantor (or Lessee if there is no Guarantor) shall not
have a Required Rating of at least Investment Grade, then any such amount in
excess of Five Hundred Thousand Dollars ($500,000) (as adjusted upward by the
CPI every January 1) (unless Guarantor or its Affiliates are insured therefor),
shall be bonded or discharged by Lessee within thirty (30) days after Lessee's
knowledge thereof,



39

--------------------------------------------------------------------------------



(e)easements, rights of way, reservations, servitudes and rights of others
against the Property which are granted pursuant to Section 25.11 of the Lease.


(f)Permitted Encumbrances, and


(g)    assignments and subleases expressly permitted by the Lease.


"Permitted Use" shall have the meaning given to such term in Section 8.1 of the
Lease.


"Person" shall mean individual, corporation, partnership, joint venture,
association, joint stock company, trust, limited liability company,
nonincorporated organization or government or any agency or political
subdivision thereof.


"Property" shall mean the real property whose parcel or parcels of land are
described on Exhibit A to the Lease (the "Land"); together with all buildings,
structures, and other improvements of every kind situated on the Land
(collectively, the "Improvements"); together with all easements, rights and
appurtenances relating to the Land or the Improvements; and together with all
fixtures, including all components thereof, on and in respect to the
Improvements, together with all replacements, modifications, alterations and
additions thereto (collectively, the "Fixtures"), provided that in no event
shall "Property" include Lessee's Equipment and Personalty.


"Purchase and Sale Agreement" shall mean the Purchase and Sale Agreement dated
as of July    2005 between Lessee (as "Seller") and IPC Phoenix Title, L.L.C.
and TRC-W Phoenix Title, L.L.C., or their designees (collectively, as
"Purchaser").


"Purchase Date" shall have the meaning specified in Section 12.l (a)(i) of the
Lease. "Qualified Appraiser” means an independent nationally recognized
appraiser who shall be licensed in the state where the Property is located, a
member of The Appraisal Institute (or its successor organization) with not less
than five (5) years’ experience appraising properties similar to the Property in
the market in which the Property is located.


“Release" shall mean the release or threatened release of any Hazardous Material
into or upon or under any land or water or air, or otherwise into the
environment, including, without limitation, by means of burial, disposal,
discharge, emission, injection, spillage, leakage, seepage, leaching, dumping,
pumping, pouring, escaping, emptying, placement and the like.


''Remedial Action" means the investigation, response, clean up, remediation,
prevention, mitigation or removal of contamination, environmental degradation or
damage caused by, related to or arising from the existence, generation, use,
handling, treatment, storage, transportation, disposal, discharge, Release
(including a continuous Release), or emission of Hazardous Materials, including,
without limitation, investigations, response, removal, monitoring and remedial
actions under CERCLA; corrective action under the Resource Conservation and
Recovery Act of 1976, as amended, the investigation, removal or closure of any
underground storage tanks, and any related soil or groundwater investigation,
remediation or other action, and investigation, clean up or other actions
required under or necessary to comply with any Environmental Laws.


"Renewal Term" shall have the meaning specified in Section 5.1 of the Lease.
"'Rent" shall mean Base Rent and Supplemental Rent, collectively.


"Rent Payment Dates" shall mean the first (lst) day of each month during the
Lease Term; provided, however, in the event such date is not a Business Day, the
Rent Payment Date shall be the immediately preceding Business Day.


"Required Rating" shall mean a rating at the level set forth in the Lease as
required for Lessee to have the benefit conferred, issued by Standard & Poors
and Moody's.


"Requirement" shall have the meaning specified in Section 19.2(b) (xiv) of the
Lease. "Restoration Deadline Date" shall have the meaning specified in Section
12.l (a)(ii) of the Lease.


"Significant Competitor" shall mean any of the following firms and any Affiliate
thereof: (1) Citigroup, (2) Mastercard Association (U.S. and International and
Eurocard and Mastercard Canada), (3) Visa Association (U.S. and International
and Visa Canada Association), ( 4) Fidelity, (5) any one of the top five Card
issuers (excluding American Express) based, owned and managed receivables based
on publicly available data from the most current Nilson Report (or a successor
data source reasonably specified by American Express Company), (4) any one of
the top ten (10) United States investment managers (excluding American Express
Financial Advisors) (based on publicly available data at the time

40

--------------------------------------------------------------------------------



of the proposed transaction), (5) Charles Schwab, (6) L.P. Financial, (7)
Merrill Lynch, (8) AIG/SW1 America, (9) any one of the top five life insurance
companies (excluding American Express Financial Advisors) in terms of assets as
published by A.M. Best (or a successor data source reasonably identified by
Lessee) based on publicly available data at the time of the proposed transaction
and (10) any one of the top ten securities firms based on their number of retail
registered representatives (excluding American Express Financial Advisors) as
published by the Securities Industry Association Handbook (or any successor data
source reasonably identified by Lessee) based on publicly available data at the
time of the proposed transaction. In the event that American Express Company
consummates a spin-off of its American Express Financial Advisors unit, the term
"Significant Competitor" shall not include the entities referred to in clauses
(4), (6), (7), (8), (9), (10), (11) and (12) of the preceding definition. Cards
are defined as any charge, credit, debit, smart, or stored value payment device,
including but not limited to a smart chip or electronic payment device, service,
or system, stored value instruments, virtual cards, or wireless payment
instruments (collectively, the "Card Business"). The top five Card Business
companies referred to above are the following companies as of the date hereof:
JP Morgan Chase, Citigroup, MBNA, Bank of America and Capital One. The top five
life insurance companies referred to above are the following companies as of the
date hereof: Metropolitan Life Ins. Co., Prudential Ins. Co. of America,
Teachers Insurance & Annuity Assn. of America, Northwestern Mutual Life Ins. Co.
and Hartford Life Ins. Co. The top ten United States investment managers
referred to above, are the following companies as of the date hereof: State
Street Global Advisors, Barclays Global Investors, Fidelity Investments, The
Vanguard Group, JPMorgan Fleming Management, Capital Research & Management
Company, Citigroup Asset Management, Merrill Lynch Investment Managers, UBS
Global Asset Management, Alliance Bernstein Institutional Investment Mgmt and
the top ten securities firms based on their number of retail registered
representatives are Merrill Lynch & Co. Inc., Citigroup, Wachovia Securities,
Morgan Stanley, Edward Jones, UBS Financial Services Inc., The Charles Schwab
Corporation, A.G. Edwards, Inc., Fidelity Brokerage, Deutsch Bank Securities.


If Citigroup or any company described in clause 5 (the "Issuer Company") is not
primarily in the Card Business, then such Issuer Company and its affiliates
shall not be considered a "Significant Competitor" except as to those divisions,
entities or businesses that are primarily in the Card Business.


If the companies described in clause 5, clause 11 or clause 12 above were to
change from those listed above, the new companies to such list shall not be
deemed "Significant Competitors" hereunder unless Lessee has notified Lessor in
accordance with the notice provisions of this Lease, that such company now
constitutes a "Significant Competitor" pursuant hereto. As used in this
definition of Significant Competitor, the term "Affiliate" shall mean an entity
controlled by, controlling or under common control with the Person in question.
"Control” (and its correlative terms) shall mean the ownership of the 15% of
common stock or other ownership interests in an entity.


"Standard & Poor's" shall mean Standard & Poor's Ratings Services, a division of
The McGraw Hill Companies, Inc., and its successors.


"Stipulated Loss Value" shall mean (i) during the Base Term, 105% of the
Allocated Purchase Price (as defined in the Purchase and Sale Agreement) for the
Property, or (ii) during a Renewal Term, the Fair Market Sales Value of the
Property as of such date, provided that such amount is not less than 105% of the
Allocated Purchase Price for the Property; provided, however, in either event.
such Stipulated Loss Value shall include the actual fees and costs incurred by
Lessor's lender in connection with Lessor's prepayment of its loan on the
Property, including, but not limited to, Lessor's lender's reasonable legal fees
incurred in connection with the prepayment of the loan, but excluding any
prepayment penalties or premiums.


"Sublease” shall have the meaning given such term in Section 14.l of the Lease.


''Supplemental Rent" shall mean any and all amounts, liabilities, obligations,
late charges, Taxes and Impositions other than Base Rent which Lessee assumes or
agrees or is otherwise obligated to pay under the Lease (whether or not
designated as Supplemental Rent) to the Lessor, any NSRO or any other party,
including Fair Market Sales Value payments, Stipulated Loss Value payments, and
indemnities and damages for breach of any covenants, representations, warranties
or agreements; provided that, when Supplemental Rent is used with respect to the
Property, then Supplemental Rent shall be such amounts determined in respect of
the Property.


''Tax Indemnitee” shall mean Lessor and any Affiliate, officer, director,
employee, shareholder, member or partner of Lessor or any of Lessor's successors
or assigns.


''Taxes" shall mean any and all present and future taxes, including income
(gross or net), gross or net receipts, sales, use, value added, franchise, doing
business, transfer, capital, property (tangible or intangible), municipal
assessments, excise and stamp taxes, levies, imposts, duties, charges,
assessments or withholding, together with any penalties, fines or interest
thereon or additions thereto (any of the foregoing being referred to herein
individually as a "Tax"), imposed by any

41

--------------------------------------------------------------------------------



Governmental Authority. Taxes shall include the reasonable out-of-pocket costs
of any contest or appeal pursued which reduces the taxes (or attempts to do so)
including reasonable attorney's fees and costs incident thereto.


"Term" shall mean the Base Term and Renewal Term (if any).


"Title Insurance Company" shall mean Stewart Title Guaranty Company.


''Title Policy" shall mean the title insurance policy issued by the Title
Insurance Company to Lessor pursuant to the Purchase and Sale Agreement on the
Closing Date.


"Trigger Rating", with respect to any Person, shall mean that the senior
unsecured obligations of such Person shall have a rating (or if the senior
unsecured obligations of such Person shall not be rated, such Person shall have
a confidential debt rating) of BBB by Standard & Poor's, and Baa2 by Moody's.

42

--------------------------------------------------------------------------------



SCHEDULE 3.1


Month 1-120


$187,567/mo.

43